ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2009-05-28_ORD_01_NA_03_FR.txt. PINION DISSIDENTE DE M. LE JUGE CANÇADO TRINDADE

 raduction]

                           TABLE DES MATIÈRES

                                                                 Paragraphes
 I. OBSERVATIONS LIMINAIRES                                              2-4
II. LES MESURES CONSERVATOIRES TRANSPOSÉES DANS L’ORDRE JURI-
    DIQUE INTERNATIONAL                                                  5-7
II. LA NATURE ET LES EFFETS JURIDIQUES DES MESURES CONSERVATOIRES
    DE LA COUR                                                          8-14
V. LE DÉPASSEMENT DE LA DIMENSION STRICTEMENT INTERÉTATIQUE À
    TRAVERS LA RECONNAISSANCE DES DROITS À SAUVEGARDER                 15-25
V. LE RAISONNEMENT DE LA COUR DERRIÈRE L’INDICATION DE MESURES
    CONSERVATOIRES                                                     26-29
VI. L’HISTOIRE DES VICTIMES DU RÉGIME HABRÉ DANS LEUR LUTTE OBSTI-
    NÉE CONTRE L’IMPUNITÉ                                              30-45
    1. La genèse de l’affaire                                          32-34
    2. La question de la justiciabilité dans cette longue quête de
       justice                                                         35-45
II. L’HEURE DES VICTIMES ET CELLE DE LA JUSTICE HUMAINE                46-64
    1. Le décalage à combler                                           46-49
    2. La détermination de l’urgence                                   50-59
    3. La détermination du risque de préjudice irréparable             60-64
II. LA NATURE JURIDIQUE, LE CONTENU ET LES EFFETS DU DROIT À SAUVE-
    GARDER                                                             65-73
X. LES MESURES CONSERVATOIRES À INDIQUER                               74-91
    1. Le facteur temps et l’impériosité de rendre justice             74-77
    2. La nécessité d’indiquer des mesures conservatoires dans la
       présente affaire                                                78-91
X. LES ENSEIGNEMENTS À TIRER DE LA PRÉSENTE AFFAIRE À CE STADE :
    DES MESURES CONSERVATOIRES POUR QUE JUSTICE SOIT RENDUE            92-96
XI. OBSERVATIONS FINALES                                              97-105




                                                                         30

 1. Je suis au regret de ne pouvoir m’associer à la décision que la majo-
é de la Cour a prise de ne pas indiquer de mesures conservatoires dans
 cas d’espèce, au motif que les circonstances, telles qu’elles se présen-
 ent à elle, ne seraient pas de nature à exiger l’exercice du pouvoir de la
our à cet effet, en vertu de l’article 41 du Statut. J’estime, au contraire,
 e les circonstances entourant la présente affaire répondent parfaite-
ent aux conditions justifiant l’indication de mesures conservatoires, des
esures que la Cour aurait donc pu et même dû indiquer. Attachant
aucoup d’importance aux questions soulevées dans l’ordonnance, je me
ns tenu de coucher dans la présente opinion dissidente les fondements
  ma position en la matière.


                      I. OBSERVATIONS LIMINAIRES

2. A cette fin, j’axerai mon raisonnement sur une série de points qui
nt liés les uns aux autres, mais non sans rappeler tout d’abord qu’il
 git là de la première affaire portée devant la Cour sur la base de la
nvention des Nations Unies contre la torture de 1984. C’est également
r la base de cette convention très importante (article 30), qui témoigne
  l’évolution considérable du droit international moderne, que, dans la
ésente ordonnance, la Cour a conclu avoir effectivement compétence
 ma facie (par. 54-55 de l’ordonnance) pour examiner la demande en
dication de mesures conservatoires dont elle était saisie. Son ordon-
 nce ne tenant pas compte, à mes yeux, de tous les points qui me sem-
ent pertinents pour bien appréhender les questions soulevées par une
le demande, j’estime devoir analyser ces points, en suivant leur enchaî-
ment logique, afin d’étayer mon opinion dissidente.
3. Ainsi mon raisonnement suivra-t-il les grandes lignes suivantes :
  la transposition des mesures conservatoires dans l’ordre juridique inter-
 tional ; b) la nature et les effets juridiques des mesures conservatoires
  la Cour ; c) le dépassement de la dimension strictement interétatique à
 vers la reconnaissance des droits à sauvegarder ; d) les objectifs décla-
   des mesures conservatoires de la Cour ; e) l’histoire des victimes du
gime Habré dans leur lutte obstinée contre l’impunité (avec un rappel
  la genèse de l’affaire, et une parenthèse sur la question de la justicia-
 ité dans cette longue quête de justice) ; f) l’heure des victimes et celle
  la justice humaine (notamment le décalage à combler, la détermination
  l’urgence et celle du risque de préjudice irréparable) ; g) la nature juri-
que, le contenu et les effets du droit à sauvegarder ; h) les mesures
nservatoires à indiquer (y compris le facteur temps et l’impériosité de
ndre justice) ; et i) la nécessité d’indiquer des mesures conservatoires
 ns la présente affaire.
4. Les jalons ainsi posés me permettront de tirer les enseignements
   la présente affaire, pour le stade qui nous occupe (celui des me-
res conservatoires à indiquer pour que justice soit rendue), avant de
 ir en exposant mes conclusions en la matière. Ces observations

                                                                          31

minaires à l’esprit, je vais maintenant approfondir chacun des points
écités, autour desquels mon raisonnement s’articule, puisqu’ils fon-
 nt mon opinion dissidente par rapport à la décision de la majorité de
 Cour.


              II. LES MESURES CONSERVATOIRES TRANSPOSÉES
                  DANS L’ORDRE JURIDIQUE INTERNATIONAL


5. Pour appréhender les mesures conservatoires, il faut avant tout
rder à l’esprit que, historiquement, il s’agit d’un produit des systèmes
 idiques internes qui a été transposé dans l’ordre juridique inter-
 tional. En fait, les mesures de précaution, issues du droit procédural
 erne, ont inspiré les mesures conservatoires 1 qui se sont ensuite
veloppées dans la sphère du droit procédural international, jusqu’à
ntribuer de manière décisive à l’autonomie de l’action juridique pré-
ntive 2. Toutefois, cette construction doctrinale à part entière n’est
mais parvenue à s’affranchir d’un certain formalisme juridique, don-
 nt parfois l’impression de faire de la procédure une fin en soi plutôt
 ’un moyen d’obtenir justice.
6. Qu’il me soit permis de rappeler que, au niveau de l’ordre juridique
 erne, le principe de précaution a évolué pour préserver l’efficacité de la
nction judiciaire elle-même. L’action juridique préventive visait initia-
ment à garantir non pas le droit subjectif en tant que tel, mais l’activité
 idictionnelle proprement dite. Les mesures de précaution ont fait leur
trée sur la scène internationale (via la pratique internationale arbitrale
 judiciaire) 3, en dépit de la structure distincte de celle-ci, par rapport à
 rdre juridique interne.
7. La transposition des mesures conservatoires de l’ordre juridique
 erne vers l’international — toujours en présence d’un « préjudice irré-
 rable » probable ou imminent, et dans le souci ou la nécessité d’assurer
 « réalisation future d’une situation juridique déterminée » — a eu pour
 et d’étendre la portée de la juridiction internationale, en réduisant du
ême coup le pré carré de l’Etat, dit son « domaine réservé » 4. Cette

  Il est permis de rappeler ici l’exemple notable de la contribution de la doctrine
 ienne de la première moitié du XXe siècle consacrée au droit procédural (voir, par
 mple, les célèbres ouvrages de G. Chiovenda, Istituzioni di Diritto Processuale
 ile, Naples, 1936 ; P. Calamandrei, Introduzione allo Studio Sistematico dei
ovvedimenti Cautelare, Padoue, 1936 ; et F. Carnelutti, Diritto e Processo, Naples,
 8).
  En tant que tertium genus, parallèle aux actions juridiques relatives au fond et à
 écution.
  P. Guggenheim, « Les mesures conservatoires dans la procédure arbitrale et judi-
 re », Recueil des cours de l’Académie de droit international de La Haye (1932), vol. 40,
649-761 et 758-759.
  P. Guggenheim, Les mesures provisoires de procédure internationale et leur influence
  le développement du droit des gens, Paris, Libr. Rec. Sirey, 1931, p. 14-15, 174, 186 et
  ; cf. également p. 6-7 et 61-62.

                                                                                       32

 nsposition n’est pas allée sans difficultés 5, mais, au fil des ans, l’éro-
 n de la notion de « domaine réservé » (ou de « compétence nationale
clusive ») de l’Etat est devenue évidente, ce à quoi la pratique judiciaire
ernationale a elle-même contribué, y compris dans le domaine qui
us occupe.


                  III. LA NATURE ET LES EFFETS JURIDIQUES
                 DES MESURES CONSERVATOIRES DE LA COUR


 8. C’est à l’article 41 de son Statut (et de celui de sa devancière, la
our permanente de Justice internationale) qu’est en fait exposé le pou-
 ir de la Cour d’« indiquer » des mesures conservatoires — un verbe
 nt le caractère contraignant a été largement débattu dans la doctrine,
 qui n’a pas empêché une abondante jurisprudence de se développer en
  matière (sous la plume tant de la Cour permanente que de la Cour
tuelle) 6. Pourtant, à cause du manque de précision qui a persisté des
 nées durant quant aux effets juridiques des mesures conservatoires
diquées par la Cour, certaines incertitudes, d’ordre théorique et pra-
 ue, ont vu le jour à leur égard et perduré plus de cinquante ans, au
triment de leur mise en œuvre 7.
 9. En dépit d’une jurisprudence de plus en plus abondante en la
atière 8, il a fallu attendre plus d’un demi-siècle pour que, dans l’arrêt

  Comme l’illustre, par exemple, la réaction de l’Iran aux mesures conservatoires
 iquées par la Cour dans l’affaire de l’Anglo-Iranian Oil Co. (Royaume-Uni c. Iran)
  I.J. Recueil 1951) le 5 juillet 1951, dont il est fait état dans M. S. Rajan, United
tions and Domestic Jurisdiction, Bombay/Calcutta/Madras, Orient Longmans, 1958,
399 et 442, note 2.
  Cf. J. Sztucki, Interim Measures in the Hague Court — An Attempt at a Scrutiny,
venter, Kluwer, 1983, p. 35-60 et 270-280 ; J. B. Elkind, Interim Protection — A Func-
nal Approach, La Haye, Nijhoff, 1981, p. 88-152. S’agissant des aspects juridictionnels,
L. Daniele, Le Misure Cautelari nel Processo dinanzi alla Corte Internazionale di Gius-
 a, Milan, Giuffrè, 1993, p. 5-183 ; B. H. Oxman, « Jurisdiction and the Power to Indi-
e Provisional Measures », dans The International Court of Justice at a Crossroads
r. publ., L. F. Damrosch), Dobbs Ferry/NY, ASIL/Transnational Publs., 1987, p. 323-
 .
  Cf., par exemple, K. Oellers-Frahm, « Anmerkungen zur einstweiligen Anordnung des
ernationalen Gerichtshofs im Fall Bosnien-Herzegowina gegen Jugoslawien (Serbien
d Montenegro) vom 8 April 1993 », Zeitschrift für ausländisches öffentliches Recht und
  kerrecht (1993), vol. 53, p. 638-656 ; E. Robert, « La protection consulaire des natio-
ux en péril ? Les ordonnances en indication de mesures conservatoires rendues par
 Cour internationale de Justice dans les affaires Breard (Paraguay c. Etats-Unis
  mérique) et LaGrand (Allemagne c. Etats-Unis d’Amérique) », Revue belge de droit
ernational (1998), vol. 31, p. 413-449, et en part. p. 441 et 448 ; J. G. Merrills, « Interim
 asures of Protection in the Recent Jurisprudence of the International Court of Jus-
  », International and Comparative Law Quarterly (1995), vol. 44, p. 137-139 ; cf. égale-
nt p. 90-146.
  Cf. S. Rosenne, Provisional Measures in International Law, Oxford University
 ss, 2005, p. 22-44, 122-123, 138-141, 174-180 et 189-213 ; A. G. Koroma,
rovisional Measures in Disputes between African States before the International

                                                                                         33

  27 juin 2001, la Cour trouve enfin l’occasion de préciser que ses me-
res conservatoires possédaient un caractère obligatoire. Dans cet arrêt,
 i concernait les deux frères LaGrand dans le cadre d’une affaire oppo-
nt l’Allemagne aux Etats-Unis d’Amérique, la Cour a passé en revue les
 vaux préparatoires de l’article 41 de son Statut (en français et en
 glais, par. 104-107) et, eu égard au paragraphe 4 de l’article 33 de la
nvention de Vienne de 1969 sur le droit des traités (par. 101), elle a
nclu que l’objet et le but de l’article 41 était de préserver sa propre
pacité de s’acquitter de sa mission, à savoir régler les différends inter-
 tionaux de manière pacifique, d’où le caractère nécessairement contrai-
 ant des mesures conservatoires (par. 102-109).
10. Qui plus est, les ordonnances en indication de mesures conserva-
 res étaient des « décisions » de la Cour auxquelles, selon le para-
aphe 1 de l’article 94 de la Charte des Nations Unies, les Etats étaient
nus de se conformer (par. 108). Le caractère obligatoire des mesures
nservatoires de la Cour — mis au diapason avec le constat fait par
autres juridictions internationales contemporaines — découle de cette
 erprétation par la Cour de l’article 41 de son Statut, lu conjointement
ec le paragraphe 1 de l’article 94 de la Charte des Nations Unies ; il
nstitue désormais une res interpretata, ouvrant la voie à une évolution
 i devrait s’effectuer en ce sens dans les années à venir, du moins je
spère. Quoi qu’il en soit, les incertitudes qui ont longtemps entouré
 te question n’ont enfin plus lieu d’être aujourd’hui.
11. D’ailleurs, à quoi bon décider d’indiquer des mesures conserva-
 res, et leur consacrer des ordonnances, après avoir glané des éléments
  preuve prima facie (summaria cognitio) — et non établis — dans le
dre de documents ainsi que d’audiences publiques, si ces mesures
vaient être dépourvues de force contraignante ? A quoi bon leur refuser
 reil effet si leur but, sans préjuger l’affaire au fond, consistait précisé-
ent à protéger l’intégrité des droits en jeu ? Ces incertitudes appartien-
nt désormais au passé ; il est aujourd’hui reconnu qu’elles n’ont guère
ntribué à faire évoluer la dimension préventive du règlement pacifique
s différends internationaux pouvant être portés devant une juridiction
 ernationale telle que la Cour.
12. Par le passé, en dépit des incertitudes qui entouraient alors la ques-
 n, il avait tout de même été tenté, dans la jurisprudence internationale,
éclaircir la nature juridique des mesures conservatoires, qui revêtent un
ractère essentiellement préventif et dont l’indication ou l’octroi ne pré-
ge nullement la décision définitive sur le fond des affaires concernées.
 reilles mesures avaient fini par être indiquées ou ordonnées par les juri-


urt of Justice », dans L’ordre juridique international, un système en quête d’équité et
niversalité — Liber Amicorum G. Abi-Saab (dir. publ., L. Boisson de Chazournes
 V. Gowlland-Debbas), La Haye, Nijhoff, 2001, p. 591-602 ; K. Oellers-
ahm, « Article 41 », dans The Statute of the International Court of Justice —
Commentary (dir. publ., A. Zimmermann et al.), Oxford University Press, 2006,
923-966.

                                                                                    34

ctions internationales 9, et même nationales 10, de l’époque. Leur géné-
 isation aux deux niveaux, national et international, avait fait naître
 ns la doctrine contemporaine une tendance consistant à les assimiler à
   véritable principe général de droit, commun à presque tous les sys-
mes juridiques nationaux, et confirmé par la pratique des tribunaux
 tionaux, arbitraux et internationaux 11.
13. Je n’entends pas m’étendre ici sur cet aspect de la question, mais
ulement appeler l’attention sur un point précis, avant de passer à
autres aspects de mon examen du cas d’espèce, toujours dans l’optique
  la présente demande en indication de mesures conservatoires. Dans le
dre des procédures juridiques internationales touchant la sauvegarde
  droits de l’homme, les mesures conservatoires vont bien plus loin dans
domaine de la protection, laissant entrevoir des perspectives nouvelles
traduisant l’efficacité du droit de recours individuel lui-même à l’échelle
 ernationale ; il devient clair que, ici, elles tendent à sauvegarder des
oits individuels et semblent posséder un caractère plus que préventif,
ais proprement tutélaire 12.
14. En matière de contentieux interétatique, le pouvoir d’une instance
 le que la Cour d’indiquer des mesures conservatoires dans une affaire
  attendant une décision vise à préserver l’équilibre entre les droits res-
ctifs des parties en litige 13, en évitant qu’un préjudice irréparable ne
  t porté aux droits en cause sur le plan judiciaire 14. Rompant avec le


  Cf. R. Bernhardt (dir. publ.), Interim Measures Indicated by International Courts,
 lin/Heidelberg, Springer-Verlag, 1994, p. 1-152.
 0 Cf. E. García de Enterria, La Batalla por las Medidas Cautelares, 2e éd. [dévelop-

 ], Madrid, Civitas, 1995, p. 25-385.
 1 Au sens de l’alinéa c) du paragraphe 1 de l’article 38 du Statut de la Cour ;

 L. Collins, « Provisional and Protective Measures in International Litigation », Recueil
  cours de l’Académie de droit international de La Haye (1992), vol. 234, p. 23, 214 et
 .
 2 Cf. R. St. J. MacDonald, « Interim Measures in International Law, with Special Re-

ence to the European System for the Protection of Human Rights », Zeitschrift für aus-
disches öffentliches Recht und Völkerrecht (1993), vol. 52, p. 703-740 ; A. A. Cançado
ndade, « Les mesures provisoires de protection dans la jurisprudence de la Cour
eraméricaine des droits de l’homme », dans Mesures conservatoires et droits
 damentaux (dir. publ., G. Cohen-Jonathan et J.-F. Flauss), Bruxelles, Bruylant/
mesis, 2005, p. 145-163 ; Revista do Instituto Brasileiro de Direitos Humanos (2003),
. 4, p. 13-25 ; cf. également, d’une manière générale, A. Saccucci, Le Misure
ovvisorie nella Protezione Internazionale dei Diritti Umani, Turin, Giappichelli Ed.,
 6, p. 103-241 et 447-507.
 3 Cf. E. Hambro, « The Binding Character of the Provisional Measures of Protection

 icated by the International Court of Justice », dans Rechtsfragen der Internationalen
ganisation — Festschrift für Hans Wehberg (dir. publ., W. Schätzel et H.-J. Schlo-
 uer), Francfort-sur-le-Main, 1956, p. 152-171.
 4 C’est ce qu’a indiqué la Cour dans les affaires suivantes, par exemple : Compétence en

tière de pêcheries (Royaume-Uni c. Islande), mesures conservatoires, ordonnance
 17 août 1972, C.I.J. Recueil 1972, p. 16, par. 21, et p. 34, par. 22 ; Personnel diplo-
tique et consulaire des Etats-Unis à Téhéran (Etats-Unis d’Amérique c. Iran),
sures conservatoires, ordonnance du 15 décembre 1979, C.I.J. Recueil 1979, p. 19,
 . 36 ; pour des affaires ultérieures, voir, entre autres, Activités militaires et paramili-

                                                                                        35

rmalisme du droit procédural international qui prévalait naguère,
peut aujourd’hui être reconnu sans risque que le respect des mesures
nservatoires a une incidence directe sur les droits invoqués par les
rties en litige, des droits qui, dans un contexte comme celui de la pré-
nte affaire entre la Belgique et le Sénégal, font eux-mêmes directement
ho aux attentes légitimes de milliers d’êtres humains.


 IV. LE DÉPASSEMENT DE LA DIMENSION STRICTEMENT INTERÉTATIQUE
      À TRAVERS LA RECONNAISSANCE DES DROITS À SAUVEGARDER


15. Dans le cadre d’une procédure internationale devant la Cour, seuls
   Etats peuvent, en tant que parties en litige, demander l’indication de
esures conservatoires. Ces dernières années, toutefois, les demandes de
   ordre ont mis en jeu des droits qui allaient au-delà de la dimension
 ictement interétatique. Dans la triade formée par les affaires Breard,
 Grand et Avena, des mesures conservatoires ont été demandées pour
  ter qu’un préjudice irréparable ne soit également porté au droit à la vie
s personnes déclarées coupables (sursis à exécution), dans le contexte
s procédures engagées à leur encontre. Dans son ordonnance du 9 avril
98 en l’affaire Breard (Convention de Vienne sur les relations consu-
 res (Paraguay c. Etats-Unis d’Amérique)) 15, la Cour, prenant note de
nvocation par l’Etat demandeur du droit à la vie, et en particulier de
 rticle 6 du pacte des Nations Unies relatif aux droits civils et politiques
ar. 8), a indiqué qu’A. F. Breard, un ressortissant paraguayen, ne
vait pas être exécuté jusqu’à ce qu’elle rende sa décision définitive en
 ffaire (point I du dispositif).
16. L’année suivante, dans son ordonnance du 3 mars 1999 en l’affaire
 Grand (Allemagne c. Etats-Unis d’Amérique) 16, la Cour a une
 uvelle fois pris acte de l’argument de l’Etat demandeur tendant, là
core, à invoquer le droit à la vie et l’article 6 du même pacte des
ations Unies (par. 8), et a indiqué que W. LaGrand, un ressortissant
 emand, ne devait pas être exécuté tant qu’elle n’aurait pas définitive-
ent statué en l’instance (point I du dispositif). De même, dans

 es au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), mesures
 servatoires, ordonnance du 10 mai 1984, C.I.J. Recueil 1984, p. 179, par. 24, et
182, par. 32 ; Application de la convention pour la prévention et la répression du crime
 génocide (Bosnie-Herzégovine c. Yougoslavie), mesures conservatoires, ordonnance
 8 avril 1993 et ordonnance du 13 septembre 1993, C.I.J. Recueil 1993, respectivement
19, par. 34, et p. 342, par. 35. Cf. également, par exemple, Différend frontalier (Burkina
 o/République du Mali), mesures conservatoires, ordonnance du 10 janvier 1986,
 .J. Recueil 1986, p. 3 ; Plateau continental de la mer Egée (Grèce c. Turquie), me-
es conservatoires, ordonnance du 11 septembre 1976, C.I.J. Recueil 1976, p. 3 ; Essais
 léaires (Australie c. France) et Essais nucléaires (Nouvelle-Zélande c. France),
 onnance du 13 juillet 1973, C.I.J. Recueil 1973 ; ou encore Procès de prisonniers de
 rre pakistanais (Pakistan c. Inde), C.I.J. Recueil 1973, entre autres.
 5 Mesures conservatoires, C.I.J. Recueil 1998, p. 248.
 6 C.I.J. Recueil 1999 (I), p. 9.



                                                                                       36

n ordonnance du 5 février 2003 en l’affaire Avena et autres ressortis-
nts mexicains (Mexique c. Etats-Unis d’Amérique) 17, la Cour a pris
 te de l’argument de l’Etat demandeur basé sur la reconnaissance par
  droit international du « caractère sacré de la vie humaine », en
voquant toujours l’article 6 du même pacte des Nations Unies,
  a là encore indiqué que C. R. Fierro Reyna, R. Moreno Ramos
  O. Torres Aguilera, trois ressortissants mexicains, ne devaient pas
 e exécutés avant sa décision finale en l’affaire (point I du dispositif,
  a)).
17. Les individus condamnés étaient censés être les bénéficiaires ul-
mes de la procédure engagée devant la Cour, et c’est pour eux que les
ats demandeurs avaient plaidé dans l’espoir d’obtenir de celle-ci une
donnance en indication de mesures conservatoires. A des occasions
 térieures, la Cour avait également tâché de protéger la vie humaine
 ns d’autres contextes. Ainsi, une vingtaine d’années plus tôt, dans son
donnance du 15 décembre 1979 en l’affaire relative au Personnel diplo-
atique et consulaire des Etats-Unis à Téhéran (Etats-Unis d’Amérique
 Iran) 18, la Cour avait tenu compte des arguments de l’Etat visant à
otéger la vie, la liberté et la sécurité personnelle de ses ressortissants
ar. 37), et indiqué des mesures conservatoires pour préserver ces droits
oint I du dispositif, al. A), après s’être référée aux « obligations impé-
 ives » dictées par la convention de Vienne de 1961 sur les relations
plomatiques et par la convention de Vienne de 1963 sur les relations
nsulaires (par. 41), et ayant considéré que
     « la persistance de la situation qui fai[sait] l’objet de la requête expo-
     s[ait] les êtres humains concernés à des privations, à un sort pénible
     et angoissant et même à des dangers pour leur vie et leur santé et par
     conséquent à une possibilité sérieuse de préjudice irréparable »
     (par. 42).
18. Cinq ans plus tard, dans son ordonnance du 10 mai 1984 en
ffaire Nicaragua c. Etats-Unis d’Amérique 19, la Cour indiqua des
esures conservatoires (point B du dispositif, al. 2) après avoir pris note
 l’appel lancé par l’Etat demandeur pour la protection du droit à la vie,
 a liberté et à la sécurité personnelle de certains citoyens nicaraguayens
ar. 32). Peu après, dans sa célèbre ordonnance du 10 janvier 1986 en
ffaire du Différend frontalier (Burkina Faso/République du Mali) 20,
 xquelles les parties intéressées se sont dûment conformées, la chambre
 la Cour tint compte des craintes exprimées par celles-ci pour l’intégrité
la sécurité des personnes présentes dans la zone contestée (par. 6 et 21).
ne dizaine d’années plus tard, dans son ordonnance du 15 mars 1996 en

 7C.I.J. Recueil 2003, p. 77.
 8C.I.J. Recueil 1979, p. 7.
9 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua

Etats-Unis d’Amérique), C.I.J. Recueil 1984, p. 169.
0 C.I.J. Recueil 1986, p. 3.



                                                                                37

 ffaire de la Frontière terrestre et maritime entre le Cameroun et le
 géria (Cameroun c. Nigéria) 21, la Cour prit acte de la mise en garde
rmulée par l’Etat demandeur, à savoir que la poursuite des affronte-
ents armés dans la région causait notamment des « pertes irrémédiables
  vies et en souffrances humaines et d’importants dommages matériels »
ar. 19) ; en décidant d’indiquer des mesures conservatoires, la Cour
nsidéra que
    « il ressort à suffisance des déclarations faites par les deux Parties
    devant [elle] qu’il y a eu des incidents militaires et que ceux-ci ont
    causé des souffrances, des pertes en vies humaines — tant militaires
    que civiles —, des blessés et des disparus, ainsi que des dommages
    matériels importants ; ... [que] les droits en litige dans la présente ins-
    tance sont des droits souverains que les Parties prétendent avoir sur
    des territoires, et que ces droits concernent aussi des personnes ... [et,
    enfin,] que les événements qui sont à l’origine de la demande, et tout
    spécialement le fait que des personnes aient été tuées dans la
    presqu’île de Bakassi, ont porté un préjudice irréparable aux droits
    que les Parties peuvent avoir sur la presqu’île ; [et] que les personnes
    se trouvant dans la zone litigieuse, et par voie de conséquence les
    droits que les Parties peuvent y avoir, sont exposés au risque sérieux
    d’un nouveau préjudice irréparable » (par. 38-39 et 42).
 19. Une autre ordonnance illustrant ce dépassement de la dimension
 ictement interétatique, de par la reconnaissance des droits à sauvegar-
r au moyen de mesures conservatoires, est celle qui a été rendue dans
 ffaire des Activités armées sur le territoire du Congo 22, opposant ce
rnier à l’Ouganda. Dans son ordonnance du 1er juillet 2000 en l’affaire,
 Cour tint compte des « violations ... des droits de l’homme » alléguées
 r le demandeur — en invoquant des instruments internationaux pour
nder la sauvegarde de ces droits (par. 4-5 et 18-19) — et de l’appel lancé
 r celui-ci pour la protection de ses habitants (par. 31) ainsi que de ses
opres « droits au respect des règles du droit international humanitaire
des instruments relatifs à la protection des droits de l’homme » (par. 40).
  connaissant le besoin urgent de mesures conservatoires (par. 43-44), la
our conclut qu’il n’était « pas ... contesté que des violations graves et
pétées des droits de l’homme et du droit international humanitaire, y
mpris des massacres et autres atrocités, [avaie]nt été commises sur le
 ritoire du Congo » (par. 42). Aussi ordonna-t-elle aux deux Parties de,
 tamment, « prendre toutes mesures nécessaires pour assurer, dans la
ne de conflit, le plein respect des droits fondamentaux de l’homme,
nsi que des règles applicables du droit humanitaire » (point 3 du
 positif).
 20. Dans son ordonnance du 8 avril 1993 en l’affaire relative à l’Appli-
tion de la convention pour la prévention et la répression du crime de

 1   C.I.J. Recueil 1996 (I), p. 13.
 2   C.I.J. Recueil 2000, p. 111.

                                                                            38

 nocide (Bosnie-Herzégovine c. Yougoslavie) 23, la Cour, après avoir
 nstaté l’existence d’un « risque grave » pour la vie humaine, indiqua des
esures conservatoires et rappela les termes de la résolution 96 (I) de
Assemblée générale du 11 décembre 1946 (déjà cités dans son propre
 is consultatif de 1951 sur les Réserves à la convention pour la préven-
  n et la répression du crime de génocide), à savoir que le crime de géno-
de « bouleverse la conscience humaine, inflige de grandes pertes à
 umanité ... et est contraire à la loi morale ainsi qu’à l’esprit et aux fins
 s Nations Unies » (par. 49). Dans son ordonnance suivante du 13 sep-
mbre 1993 en cette affaire 24, la Cour manifesta encore sa volonté de
 otéger les droits de l’homme et des peuples (par. 38). Enfin, dans sa
cente ordonnance du 15 octobre 2008 en l’affaire relative à l’Applica-
  n de la convention internationale sur l’élimination de toutes les formes
   discrimination raciale (Géorgie c. Fédération de Russie) 25, la Cour a
 primé une nouvelle fois son attachement à la protection de la vie
 maine et de l’intégrité de la personne (par. 122 et 142-143).
 21. Il ressort de l’analyse ci-dessus que, ces trente dernières années, la
our est progressivement sortie de la sphère strictement interétatique du
 t de la reconnaissance des droits qu’il lui est demandé de sauvegarder
   moyen de ses ordonnances en indication de mesures conservatoires.
 vés à leur propre dogmatisme, les nostalgiques du passé peuvent diffi-
 ement nier que, de nos jours, les Etats estant devant la Cour ont, en
 pit du caractère interétatique de sa procédure contentieuse, admis ne
us avoir l’apanage des droits à protéger, ce qu’ils admettent d’ailleurs
 lontiers — et c’est tout à leur honneur — lorsqu’ils viennent plaider
 vant elle pour défendre également des personnes, leurs ressortissants,
 ire, dans une perspective plus vaste, leur population tout entière.
 22. Ce faisant, ils n’exercent pas leur droit de protection diplomatique,
 r leurs arguments s’inscrivent dans un cadre conceptuel bien plus vaste.
e son côté, la Cour a — n’en déplaise aux nostalgiques — rendu à cer-
 nes occasions des ordonnances en indication de mesures conservatoires
 ns lesquelles elle a expressément placé les droits de la personne humaine
   même niveau que ceux des Etats (cf. supra). C’est donc l’ordre juridi-
 e international moderne lui-même qu’il faut repenser, en prêtant une
  ention plus grande à l’un des éléments constitutifs des Etats, à savoir
ur population, et au besoin que celle-ci a d’être protégée, fût-ce par le
u d’un mécanisme interétatique.
 23. Les faits tendent à précéder les normes, qui doivent dès lors être
 pables de s’étendre aux situations nouvelles qu’elles visent à réglemen-
  , compte dûment tenu des valeurs supérieures 26. Devant la Cour, jus
  ndi et locus standi in judicio demeurent certes le propre des Etats, en ce

 3 C.I.J. Recueil 1993, p. 3.
 4 Ibid., p. 322.
 5 C.I.J. Recueil 2008, p. 353.
 6 Cf., notamment, G. Morin, La révolte du droit contre le code — la révision nécessaire

  concepts juridiques, Paris, Libr. Rec. Sirey, 1945, p. 2, 6-7 et 109-115.

                                                                                     39

 i concerne les demandes en indication de mesures conservatoires, mais
 a ne s’est pas révélé incompatible avec la protection des droits de la
rsonne humaine, couplés à ceux des Etats. Après tout, les bénéficiaires
 imes des droits à sauvegarder ainsi sont, le plus souvent, des êtres
 mains en même temps que leurs Etats. Réciproquement, les Etats
mandeurs eux-mêmes ont, dans leurs exposés devant la Cour, dépassé
 te ancienne vision purement interétatique, en invoquant des principes
 des normes du droit international relatif aux droits de l’homme et du
oit international humanitaire pour assurer la sauvegarde des droits
ndamentaux de la personne humaine.
24. Du point de vue du droit matériel ou des règles de fond, la struc-
re interétatique des procédures de la Cour n’a jamais constitué un obs-
cle insurmontable empêchant de défendre ainsi le respect des principes
 normes du droit international relatif aux droits de l’homme et du droit
 ernational humanitaire, puisque les demandes en indication de me-
res conservatoires soumises à la Cour ne sont pas censées se limiter à
 sauvegarde des droits des Etats.
25. L’un des éléments constitutifs des Etats — et non le moindre —
ant leur population, il n’est guère surprenant que les mesures conserva-
 res indiquées dans les ordonnances successives de la Cour aient trans-
ndé la dimension interétatique du passé, artificielle, pour en venir à
uvegarder aussi les droits dont l’être humain est le titulaire ultime.
 tte évolution rassurante ne souffre aucun recul, puisqu’elle a eu lieu
 ur répondre à un besoin fondamental et à une aspiration partagés non
ulement par les Etats, mais par la communauté internationale moderne
ut entière.


                  V. LE RAISONNEMENT DE LA COUR
         DERRIÈRE L’INDICATION DE MESURES CONSERVATOIRES


26. Ces dernières dizaines d’années, dans les ordonnances en indica-
 n de mesures conservatoires qu’elle a rendues en vertu de l’article 41 de
n Statut, la Cour a largement fondé son raisonnement soit sur la néces-
é d’éviter ou d’empêcher qu’un préjudice imminent et irréparable ne
 t porté aux droits des parties en litige (y compris les droits de la per-
nne humaine), soit, plus généralement, sur la nécessité d’éviter ou de
évenir une aggravation de la situation qui aurait fatalement pour effet
 nuire à ces droits ou de leur porter irrémédiablement atteinte. Cela dit,
 squ’elle rend de telles ordonnances, la Cour ne doit pas nécessairement
 limiter ou s’en tenir à un tel raisonnement.
27. Là encore, les faits tendent à précéder les normes, et beaucoup
pendra de la nature et de la teneur des droits à protéger. Dans la pré-
nte affaire relative à des questions concernant l’obligation de pour-
 vre ou d’extrader, le droit à sauvegarder touche, selon moi, à la
alisation même de la justice. Le raisonnement de la Cour doit donc,
cessairement, refléter le but recherché en protégeant ce droit. Dans le

                                                                       40

 ntexte différent d’autres affaires, la Cour s’est déjà montrée consciente
  l’impériosité de rendre justice.
 28. Ainsi, dans son ordonnance du 10 janvier 1986 en l’affaire du Dif-
 end frontalier (Burkina Faso/République du Mali) 27, la chambre de la
our indiqua des mesures conservatoires pour éviter une aggravation de
 situation, sachant que de telles mesures contribueraient à « assurer la
 nne administration de la justice » et à empêcher « la destruction d’élé-
ents de preuve pertinents » pour sa propre décision (par. 19-20). Ce
uci de la Cour de préserver les éléments de preuve pertinents aux fins de
 décision en l’instance se retrouve également, en termes exprès, dans son
donnance du 15 mars 1996 (par. 42) en l’affaire de la Frontière terrestre
 maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria) 28.
 29. Partant, la volonté de la Cour, lorsqu’elle indique des mesures
 nservatoires, de favoriser une bonne administration de la justice ressort
ême dans sa propre jurisprudence. Dans l’ordonnance qu’elle a rendue
  en l’affaire relative à des Questions concernant l’obligation de pour-
 vre ou d’extrader (Belgique c. Sénégal), le droit à ce que justice soit faite
 cupe une place centrale et revêt une importance cardinale, méritant dès
 s une attention particulière. J’y reviendrai plus loin dans cette opinion
 sidente, après une parenthèse sur la genèse de l’affaire et sur la situa-
 n d’impunité qui a régné pendant près d’une vingtaine d’années, des
 ments qui, de mon point de vue, ont une incidence réelle et directe sur
  conditions requises — l’urgence et l’existence d’un risque de préjudice
 éparable pour le droit à sauvegarder — aux fins de l’examen de cette
 mande en indication de mesures conservatoires.


             VI. L’HISTOIRE DES VICTIMES DU RÉGIME HABRÉ
             DANS LEUR LUTTE OBSTINÉE CONTRE L’IMPUNITÉ


30. Dans le cadre des audiences devant la Cour, la Belgique et le Séné-
l ont tous deux éprouvé la nécessité de revenir sur les atrocités du
gime Habré (1982-1990), dont la présente affaire découle. Dans ses
aidoiries du 6 avril 2009, en effet, la Belgique s’est référée aux conclu-
 ns de la Commission tchadienne pour la vérité quant aux pertes en vies
 maines ainsi qu’aux 54 000 prisonniers politiques constatés entre 1982
 1990 29. Mieux : le Sénégal lui-même s’est étendu encore davantage sur
s conclusions, dans ses plaidoiries du 8 avril 2009 : il a ajouté que, outre
s 54 000 prisonniers politiques, environ 40 000 personnes avaient péri à
poque du régime Habré, portant le nombre total à « au moins 94 000 vic-
mes directes ou leurs ayants droit » qui étaient « susceptibles d’être
ncernés par le procès de M. Hissène Habré » 30.

 7 C.I.J. Recueil 1986, p. 3.
 8 C.I.J. Recueil 1996 (I), p. 13.
 9 CR 2009/8, p. 18-19.
 0 CR 2009/11, p. 10.



                                                                           41

31. Force est de remarquer que les deux Parties, la Belgique et le Séné-
l, ont rappelé ces chiffres tragiques au cours de la procédure consacrée
 x mesures conservatoires. Dans les circonstances de la présente affaire,
 est inévitable de s’attarder sur les atrocités du régime Habré pour
pondre à la question du droit que la Cour est priée de protéger par des
esures conservatoires. Il est louable de la part des deux Parties, le Séné-
l et la Belgique, d’avoir pris toute la mesure de la gravité de l’affaire et
  la tragédie humaine que celle-ci suppose, dans le cadre d’une pro-
dure strictement interétatique devant cette Cour. Ce sont les Etats
 éressés eux-mêmes qui ont mis un point d’honneur à reconnaître la
mension humaine du contentieux qui les oppose ici.

                          1. La genèse de l’affaire
32. Les faits dans lesquels la présente affaire trouve son origine sont,
  fait, de notoriété publique, puisqu’ils sont relatés dans, notamment, le
pport de la Commission tchadienne pour la vérité (du 7 mai 1992) 31,
nsacré à l’époque du régime de l’ancien président Hissène Habré (du
 uin 1982 au 1er juin 1990). La Belgique et le Sénégal y ont tous deux
 t référence. Au terme de son enquête, la Commission pour la vérité a
ndu compte des crimes systématiquement commis contre l’intégrité
 ysique et mentale des personnes et contre leurs biens (partie I) au cours
   la période considérée, pour établir le sinistre constat de plus de
  000 morts, plus de 80 000 orphelins, plus de 54 000 personnes arbi-
 irement détenues et 200 000 personnes dépouillées et privées de toute
sistance morale et matérielle. La commission a clairement indiqué qu’il
 gissait là du résultat d’une politique systématique de l’Etat compre-
 nt détentions arbitraires, torture, conditions inhumaines de détention,
écutions sommaires, arbitraires ou extrajudiciaires, massacres en chaîne
   exécutions en masse, dissimulation de dépouilles, destruction de vil-
ges, persécutions, expulsions par la force et pillages 32.
33. Le rapport analysait également les détournements de fonds publics
artie II), et précisait que le régime Habré avait délibérément semé la
 reur parmi la population. Les piliers de la répression orchestrée par
 tat étaient, d’après la Commission pour la vérité, la police politique (la
 rection de la documentation et de la sécurité (DDS)) et le Service
 nvestigation présidentiel (SIP), couplés au parti d’Etat. La commission
outait que la terrifiante DDS communiquait directement avec le prési-
nt, sans intermédiaire. Les « politiques d’Etat » conçues au sommet de
xécutif étaient, pour citer la commission, mises en œuvre avec une « dis-

 1 La « commission d’enquête sur les crimes et détournements commis par l’ex-président

bré, ses coauteurs et/ou complices » a été établie par le décret du Gouvernement tcha-
n no 014/P.CE/CJ/90 du 29 décembre 1990.
 2 Cf. Ministère tchadien de la justice, Rapport de la commission d’enquête natio-

e — Les crimes et détournements de l’ex-président Habré et de ses complices, Paris,
Harmattan, 1993, p. 5-269.


                                                                                   42

 sition innée » mêlée de cruauté et un « mépris de la vie humaine » 33.
 s exécutions étaient « ordonné[e]s directement » par le président 34,
   bureau duquel étaient directement apportés les biens obtenus par
 lage 35.
34. En somme, d’après la Commission tchadienne pour la vérité, l’ère
abré se résume à huit années de terreur orchestrée par l’Etat, pendant
 quelles une population complètement sans défense pleura ses morts
ce à une distorsion abominable des fins de l’Etat, les crimes commis
meurant à ce jour impunis. Le rapport de la Commission tchadienne
 ur la vérité marquait seulement le début de l’histoire des victimes des
 ocités perpétrées au Tchad pendant le régime Habré (1982-1990).
 lles-ci ont parcouru un long chemin en quête de justice, tant au
veau national qu’à l’échelle internationale.

2. La question de la justiciabilité dans cette longue quête de justice
35. La question de la justiciabilité pour les graves violations perpétrées
ndant les années Habré, à commencer par le droit à sauvegarder en
spèce, revêt une dimension distincte. Dans le cadre de ses plaidoi-
 s devant la Cour, la Belgique a déclaré, le 6 avril 2009, que son
 ervention dans la présente affaire « trouv[ait] son origine dans
 e plainte déposée à Bruxelles, avec constitution de partie civile
vant un juge d’instruction, le 30 novembre 2000 par un ressortissant
lge d’origine tchadienne » 36. Qui plus est — la Belgique a-t-elle
outé —, ce n’est pas elle mais le Sénégal qui avait été saisi des
emières plaintes contre M. H. Habré, en janvier 2000, ce en pure
rte puisque
    « la chambre d’accusation de la cour d’appel de Dakar avait annulé
    le procès-verbal d’inculpation délivré par le juge d’instruction séné-
    galais qui inculpait M. Hissène Habré pour complicité de crimes
    contre l’humanité, d’actes de torture et de barbarie » 37.
36. Le Sénégal a pour sa part soutenu devant la Cour, également le
avril 2009, que la présente affaire était partie du dépôt auprès du
ge d’instruction, le 25 janvier 2000, d’une plainte (de M. S. Guengueng
 de sept autres requérants) à l’encontre de M. H. Habré pour crimes
ntre l’humanité, torture, actes de barbarie, discrimination, meurtres et
 paritions forcées ; les huit requérants prétendaient avoir été
 times de crimes contre l’humanité et d’actes de torture au Tchad,

3 Op. cit. supra note 32, p. 18 et 21. La DDS recevait l’aide d’Etats étrangers (p. 28) et
vint rapidement au but recherché, qui était de faire régner la terreur au sein de la popu-
on (p. 30-32), par la « prolifération des centres de détention à travers tout le territoire »
43).
4 Ibid., p. 58.
5 Ibid., p. 71.
6 CR 2009/8, p. 17.
7 Ibid., p. 19.



                                                                                         43

tre juin 1982 et décembre 1990 38. Trois ans plus tôt, en 1987, le
négal avait ratifié la convention des Nations Unies contre la torture
  1984 39.
37. Lorsqu’il a plaidé devant la Cour, le Sénégal a relaté les démarches
complies par les deux groupes de victimes des atrocités du régime
abré dans leur quête de justice :
        « Alors que la Cour de cassation sénégalaise examinait encore
     l’affaire, une autre plainte a été déposée, en Belgique, par un autre
     groupe de victimes tchadiennes ou d’origine tchadienne, dont
     M. Aganaye qui a porté plainte le 30 novembre 2000.
        Ce groupe de victimes était différent de celui qui avait porté
     plainte à Dakar, mais les deux groupes bénéficiaient des mêmes
     soutiens...
        Au Sénégal, le 20 mars 2001, la Cour de cassation ... a rejeté le
     pourvoi formé par les victimes tchadiennes du groupe Guengueng.
     Elle a jugé qu’aucun texte de procédure ne donnait une compétence
     universelle aux juridictions sénégalaises pour connaître des faits
     dénoncés sur le fondement de la convention de 1984 [contre la
     torture]. » 40
38. La Belgique a reconnu que le Sénégal avait récemment modifié sa
  islation (Code pénal et Code de procédure pénale), au mois de
vrier 2007, en y introduisant le principe de la compétence universelle
 ur réprimer le génocide, les crimes de guerre et les crimes contre
 umanité 41. Dans l’intervalle, toutefois, le 18 avril 2001 — comme
 Sénégal a lui-même cru bon de le rappeler à la Cour —, le groupe
    victimes conduit par M. Guengueng avait saisi le comité des
ations Unies contre la torture établi par l’article 17 de la convention
   même nom 42.
39. Force est de constater que des années se sont écoulées avant que
   victimes de la répression imputée au régime Habré puissent faire
loir leurs droits devant la justice nationale, et qu’il a fallu encore
 vantage de temps — près d’une vingtaine d’années — pour qu’elles
 issent les défendre en vertu de la convention des Nations Unies contre
 torture, et maintenant devant la Cour dans le cadre d’une procédure
tre Etats. Cela montre que l’heure de la justice humaine n’est assuré-
ent pas celle des victimes (cf. infra). En outre, si des droits sont
 jourd’hui invoqués par des Etats au sujet des atrocités du régime
abré, c’est grâce à l’initiative des victimes elles-mêmes, devant les ins-
nces nationales (au Sénégal et en Belgique), puis devant le comité des

8 CR 2009/9, p. 10 et 23. Les requérants étaient membres de l’Association des victimes
 crimes et répressions politiques au Tchad (AVCRP), établie en 1991; ibid., p. 10.
9 Ainsi que le Sénégal l’a lui-même rappelé devant la Cour ; ibid., p. 23.
0 Ibid., p. 24.
1 CR 2009/8, p. 20.
2 CR 2009/9, p. 24.



                                                                                   44

ations Unies contre la torture, autant de démarches qui ont conduit au
 pôt de la présente affaire devant la Cour.
 40. De graves violations des droits de l’homme sont donc à l’origine
   présent contentieux interétatique devant la Cour, et il importe de
 ter que — tout à leur honneur — la Belgique et le Sénégal n’ont pas
 erché à le nier lorsqu’ils ont plaidé devant elle. En outre, le Sénégal,
 ns ses exposés du 6 avril 2009, s’est référé expressément aux victimes du
gime Habré qui demandent justice (cf. supra). Le droit des Etats qui est
voqué ici devant la Cour au titre de la convention de 1984 contre la
rture est né des droits des êtres humains victimes de la répression et de
  cruauté d’un régime d’oppression. La présente affaire révèle que la
mension humaine des droits des Etats eux-mêmes peut, dans certaines
 constances, devenir indéniable.
 41. Une fois saisi, en 2001, de l’affaire S. Guengueng et autres, engagée
 ntre le Sénégal, le comité des Nations Unies contre la torture rendit
 e mesure provisoire ou conservatoire prescrivant à celui-ci, en tant
 ’Etat partie, de ne pas expulser M. H. Habré et de « prendre toutes les
esures nécessaires pour empêcher que ce dernier ne quitte le territoire
 trement qu’en vertu d’une procédure d’extradition », et il conclut que le
 négal s’était conformé à cette demande 43. Cinq ans plus tard, dans sa
 cision du 17 mai 2006 en l’affaire Suleymane Guengueng et autres
 Sénégal, le comité concluait notamment que « le délai raisonnable dans
quel l’Etat partie aurait dû remplir » l’obligation inscrite au para-
aphe 2 de l’article 5 de la convention des Nations Unies contre la
rture « [était] largement dépassé » (depuis déjà huit ans à l’époque) 44.
 ajoutait que le but de l’article 7 de la convention était « d’éviter l’im-
 nité pour tout acte de torture » 45 et constatait qu’il avait été manqué
ces deux dispositions, à savoir l’article 7 et le paragraphe 2 de l’ar-
 le 5 de la convention contre la torture 46.
 42. Le comité des Nations Unies contre la torture, en tant qu’organe
 argé de veiller au respect de la convention, ne fut pas le seul à s’associer
 a lutte contre l’impunité qui est en jeu dans l’affaire dont la Cour est
tuellement saisie, qui a trait à des questions concernant l’obligation de
 ursuivre ou d’extrader ; une organisation internationale régionale s’en
   aussi mêlée : il s’agit de l’Union africaine. En fait, la Belgique 47 et le
 négal 48 ont tous deux reconnu expressément, dans leurs plaidoiries
 vant la Cour, la contribution de l’Union africaine à l’application du
  ncipe de la compétence universelle en l’espèce.
 43. Lorsque le Sénégal a porté l’« affaire Hissène Habré » devant
Union africaine en janvier 2006, celle-ci a mis sur pied un comité d’émi-


 3 Nations Unies, doc. CAT/C/36/D/181/2001 du 19 mai 2006, p. 2, par. 1.3.
 4 Ibid., p. 15, par. 9.5.
 5 Ibid., p. 15, par. 9.7.
 6 Ibid., p. 16, par. 9.9, 9.11 et 9.12.
 7 CR 2009/8, p. 41-42.
 8 CR 2009/9, p. 27.



                                                                             45

 nts juristes africains pour examiner le dossier (décision 103 (VI)). Dans
n rapport à la conférence des chefs d’Etat et de gouvernement de
Union africaine (juillet 2006), ce comité a notamment recommandé ce
 i suit :
      « Tous les Etats africains devraient s’assurer que chacun adhère
   complètement à la convention contre la torture et au protocole
   additionnel afin de permettre l’application de la convention sur
   l’ensemble du continent. Les déclarations pertinentes prévues à
   l’article 22 doivent aussi être faites pour offrir une protection réelle
   des droits des citoyens. Cette adhésion est aussi importante pour la
   prévention de la torture...
      Tous les Etats doivent prendre des mesures nécessaires pour adop-
   ter des lois sur ces crimes et intégrer la convention contre la torture
   dans leur législation interne. » 49
 44. Sur la base de ce rapport, la conférence de l’Union africaine, dans
 décision 127 (VII), a chargé le Sénégal « de poursuivre et de faire juger,
  nom de l’Afrique, Hissène Habré par une juridiction sénégalaise com-
tente avec les garanties d’un procès juste » 50. Le différend entre la Bel-
que et le Sénégal s’est donc focalisé, dans leurs plaidoiries devant la
our des 7 et 8 avril 2009, sur un aspect bien précis, à savoir que, pour la
 lgique, « si le Sénégal s’estime tenu de ne pas libérer M. Habré, c’est
ulement en raison du mandat qui lui a été conféré par l’Union africaine,
 non du fait des obligations lui incombant à l’égard de la Belgique en
rtu de la convention contre la torture » 51, le Sénégal ayant répondu en
ppelant qu’au contraire
   « il n’a[vait] jamais considéré que l’obligation de juger Hissène Habré
   trouv[ait] sa source dans la décision de l’Union africaine et ... [qu’]il
   s’[était] toujours référé à la Convention de 1984 au moment d’appor-
   ter les modifications nécessaires à sa législation afin de rendre pos-
   sible le procès envisagé » 52.
45. Il convient de noter que l’« affaire Hissène Habré » a été portée à
ttention d’encore une autre instance de l’Organisation des Nations
nies, à savoir le groupe de travail sur l’examen périodique universel
PU) du Conseil des droits de l’homme. Dans une compilation préparée
 ur ce groupe de travail par le Haut Commissariat des Nations Unies
x droits de l’homme 53, ainsi que dans un projet de rapport (de

9 Union africaine, Rapport du Comité d’éminents juristes africains sur l’affaire Hissène

bré, 2006, p. 5, par. 36-37.
0 Union africaine, Décisions et déclarations, Banjul, juillet 2006, décision 127 (VII),

1, par. 5 ii).
1 CR 2009/10, p. 23.
2 CR 2009/11, p. 14.
3 Conseil des droits de l’homme des Nations Unies, doc. A/HRC/WG.6/4/SEN/2,

décembre 2008, p. 7, par. 27.

                                                                                     46

vrier 2009) établi par le groupe de travail lui-même 54, il est fait expres-
ment référence à l’affaire, dans le cadre de la lutte contre l’impunité.
 urtant, en dépit de tout cela, les victimes qui ont survécu aux atrocités
  régime Habré attendent toujours que justice leur soit rendue. L’espoir
 a vie dure.

     VII. L’HEURE DES VICTIMES ET CELLE DE LA JUSTICE HUMAINE
                            1. Le décalage à combler
 46. L’heure des victimes ne semble assurément pas être celle de la jus-
 e humaine. L’être humain n’a que peu de temps à vivre sur cette terre
  ta brevis), du moins trop peu pour réaliser pleinement son projet de
  . La brièveté de la vie humaine a été maintes fois commentée au fil des
 cles : dans son ouvrage intitulé De brevitate vitae 55, Sénèque fit obser-
r que, à quelques exceptions près, la plupart de ses contemporains dis-
 raissaient alors qu’ils s’apprêtaient tout juste à vivre 56. Or, la justice
 maine s’éternise, prenant souvent bien plus de temps qu’une vie
 maine, dont elle paraît dédaigner la fragilité et la fugacité, même face
 ’adversité et à l’injustice. La justice semble, en somme, faire fi du temps
 nt les êtres humains disposent pour concrétiser leurs besoins et leurs
pirations.
 47. Certes, le temps chronologique n’est pas le temps biologique. Les
énements ne s’égrènent pas au même rythme que la vie humaine, bien
us fugace. Tempus fugit. Cela dit, l’heure biologique n’est pas l’heure
ychologique non plus. Ceux qui survivent à la cruauté perdent, dans les
oments de profonde souffrance et d’humiliation, tout ce qu’ils pou-
 ient attendre de la vie ; en un instant, les plus jeunes perdent à jamais
ur innocence et les aînés leur confiance dans leurs semblables, sans par-
   des institutions. Leurs vies deviennent vides de sens, et il ne leur reste
 e leur foi en la justice humaine. Pourtant, l’heure de la justice humaine
  paraît pas être celle des victimes.
 48. Pour les victimes, le temps écoulé sans justice est source de souf-
  nce puisqu’il laisse le désespoir s’installer. Or, les victimes de tortures
ont plus que cet espoir dans la justice humaine auquel se raccrocher.
 s effets ravageurs de la torture ont également été dénoncés à maintes
prises, et les juridictions internationales ne devraient pas sembler y res-

4 Conseil des droits de l’homme des Nations Unies, doc. A/HRC/WG.6/4/L.10,

février 2009, p. 7, 12, 15, 16 et 21, par. 31, 63, 79, 92 et 98 (5), respectivement.
5 Rédigé entre les années 49 et 62 de notre ère.
6 Sénèque, De la brièveté de la vie (De brevitate vitae), chap. I-1 :



  « ... la rapidité avec laquelle nos années s’écoulent » que, « [d]ès l’entrée de la carrière,
  tous, à la réserve d’un très petit nombre, se trouvent à la fin de leur course » — « tam
  rapide dati nobis temporis spatia decurrant, adeo ut exceptis admomum paucis ceteros
  in ipso vitae apparatu vita destituat », Cours de latinité supérieure, ou Extraits des
  auteurs latins, par M. l’Abbé Paul, p. 457.

                                                                                           47

 indifférentes. Dans un récit personnel éloquent, par exemple, la mise
 garde suivante fut formulée :
      « Celui qui a été torturé reste un torturé. La torture est marquée
   dans sa chair au fer rouge, même lorsque aucune trace cliniquement
   objective n’y est plus repérable... Celui qui vient de réchapper de la
   torture et dont la douleur se calme (avant de reprendre de plus belle)
   se sent gagné par une sorte de paix éphémère, propice à la réflexion...
   Si ce qui reste de l’expérience de la torture peut jamais être autre
   chose qu’une impression de cauchemar, alors c’est un immense éton-
   nement, et c’est aussi le sentiment d’être devenu étranger au monde,
   état profond qu’aucune forme de communication ultérieure avec les
   hommes ne pourra compenser...
      Celui qui a été soumis à la torture est désormais incapable de se
   sentir chez soi dans le monde... La confiance dans le monde
   qu’ébranle déjà le premier coup reçu ... est irrécupérable. » 57
49. Il est impératif ici de combler, sinon de réduire le décalage qui
 ste entre l’heure des victimes et celle de la justice humaine, d’autant
us que la torture et les autres atrocités n’auraient jamais dû avoir lieu et
   devraient plus jamais se reproduire, et que le droit international
oderne les interdit de manière absolue et inconditionnelle quelles que
 ent les circonstances — une interdiction qui relève du jus cogens
 . infra). De mon point de vue, cela joue directement sur la question de
ndication de mesures conservatoires.

                     2. La détermination de l’urgence
50. Il est urgent et impératif de mettre la justice humaine à l’heure des
 times ou, à tout le moins, de réduire le décalage qui subsiste entre les
ux. Il me semble que, pour déterminer si des mesures conservatoires
 ivent être indiquées, l’urgence d’une situation ne peut pas toujours être
 préciée de manière automatique et doit toujours l’être de façon stricte.
u’il me soit permis de rappeler que le terme « urgent » vient du latin
 rgens/urgentis » (participe d’urgere), désignant ce qui doit être fait

7 J. Améry, At the Mind’s Limits, Bloomington, Indiana Univ. Press, 1980 (rééd.),

34 et 38-40. Voir également J. Améry, Par-delà le crime et le châtiment, Arles, Actes
d/Babel, 2005 (rééd.), p. 83-84, 92 et 94-96.




                                                                                  48

omptement et, a fortiori, ce qui est indispensable et incontournable. Le
 me « urgence » est un dérivé de l’urgentia du latin moderne (XVIe et
VIIe siècles), signifiant « état, condition ou fait d’être urgent », « d’impor-
nce pressante » ou encore « impératif » 58. En termes juridiques, l’urgence
 duit le besoin pressant et l’importance de respecter des principes et
 ligations juridiques 59. Dans le même sens, synonyme d’impératif,
 rgence désigne le « caractère d’un état de fait susceptible d’entraîner,
  n’y est porté remède à bref délai, un préjudice irréparable, sans cepen-
nt qu’il y ait nécessairement péril imminent » 60.
51. L’urgence évoque donc des mesures à prendre avec célérité, dans le
dre d’une situation donnée, afin d’éviter de nouveaux retards qui ris-
 ent d’entraîner un préjudice supplémentaire, voire irréparable (cf.
 ra). Pour apprécier l’urgence, je ne pense pas qu’il faille se fonder sur
 e définition abstraite du terme, qui s’applique uniformément à toutes
  affaires ; au contraire, l’urgence doit être déterminée au regard de la
ture juridique du droit à sauvegarder et de son contenu, ainsi qu’à la
mière des circonstances propres à chaque affaire, puisque, lorsqu’il
 git d’indiquer des mesures conservatoires, elle doit également se conju-
er à d’autres éléments, comme l’existence d’un risque de préjudice
éparable.
52. Qui plus est, pour déterminer s’il y a lieu d’indiquer des mesures
nservatoires, l’urgence ne peut être appréciée d’une manière qui paraisse
 socier la situation considérée et le drame humain qui la sous-tend ; il
ut l’apprécier et la déterminer à la lumière des circonstances de chaque
 aire et de la nature du droit à sauvegarder. L’urgence se mesure non
s en fonction de la durée des procédures juridiques en vigueur sur les
ans interne et international mais, plutôt, eu égard aux attentes légitimes
s titulaires des droits initialement violés, quand la justice leur est
 verte, et compte tenu du temps dont les êtres humains disposent, dif-
 ent du temps pris par la justice humaine.

53. Pour apprécier l’urgence, il est en outre raisonnable de se deman-
r : urgent pour qui ? Pour les « administrateurs » de la justice ou ses
rtisans », où qu’ils soient ? J’en doute fort, car, sous toutes les latitudes,
ux-ci sont habitués au temps pris par la justice humaine, différent du
mps imparti à l’humain lui-même. Pour les victimes ? Certainement,
i, puisqu’elles n’ont pas autant de temps devant elles que la justice
 ta brevis). S’il est fait abstraction du temps alloué aux individus, et du
ame humain formant l’arrière-plan d’une situation comme celle qui
us occupe dans la présente affaire, justice ne pourra être faite.

8 Apud Oxford English Dictionary (en ligne), www.oed.com, entrée de la 2e éd. (1989),

ford University Press, avec les derniers ajouts de mars 2009, point I 1) a) ; les italiques
 t de moi.
9 Apud Real Academia Española (RAE), Diccionario de la lengua española, 21e éd.,

 drid, 1992, p. 2050.
0 G. Cornu/Association Henri Capitant, Vocabulaire juridique, 8e éd., Paris, Quadrige/

F, 2008 (réimp.), p. 946 ; les italiques sont de moi.

                                                                                       49

 54. L’urgence d’une situation ne devient pas évidente uniquement lors-
 e, par exemple, des condamnés sont sur le point d’être exécutés, comme
 ns la triade d’affaires Breard/LaGrand/Avena, ou lorsque davantage de
rsonnes vont être assassinées, comme dans les affaires concernant des
nflits armés 61. L’urgence d’une situation peut tenir à une action autant
  à un défaut d’action. Elle devient également manifeste lorsque les victimes
 ivent endurer l’impunité de leurs bourreaux toute leur vie durant, en lut-
nt vainement pour obtenir justice sur les plans national et international.
 55. Dans la présente affaire où les faits sont bien établis et qui concerne
 quête de justice pour les atrocités attribuées au régime Habré, il est de
 toriété publique que la politique de répression planifiée et exécutée
ors par l’Etat tchadien a coûté des vies humaines — ce en très grand
 mbre — il y a fort longtemps déjà. Toutefois, le droit à préserver
 jourd’hui est d’une autre nature : il s’agit du droit à ce que justice soit
ndue, qui trouve son expression dans les obligations correspondantes
 urant au paragraphe 2 de l’article 5 et au paragraphe 1 de l’article 7 de
 convention des Nations Unies contre la torture de 1984.
 56. Quels que soient les arguments avancés par les parties en litige, la
our conserve toute latitude pour apprécier à son gré l’urgence de la
uation portée à sa connaissance pour décision. Dans la présente affaire
 ative à des questions concernant l’obligation de poursuivre ou
extrader, le maintien actuel de M. H. Habré en résidence surveillée au
négal ne constitue qu’un seul des aspects de la situation présentée
  a Cour (cf. par. 82-83 infra) et non, contrairement à ce que celle-ci
 raît croire, le plus important pour décider d’indiquer ou non des
esures conservatoires. Le facteur crucial tient ici, selon moi, à la
nacité dont les victimes déçues par les ans n’ont cessé de faire preuve
  qu’à ce jour dans leur longue, et vaine, lutte en quête de justice
 maine.
 57. Le texte intégral du rapport de la Commission tchadienne pour la
rité, adopté à N’Djamena le 7 mai 1992 et publié dans un livre peu
 rès 62, était assorti des documents et témoignages glanés en tant qu’élé-
ents de preuve par la commission, notamment de déclarations faites par
rtains survivants. Il relatait les différentes formes de torture et les
tentions arbitraires 63, comprenait toute une section consacrée à la
 olonté délibérée d’exterminer les prétendus opposants au régime » 64, et


 1 Comme les affaires ci-après, dont la Cour a eu à connaître : Différend frontalier

urkina Faso/République du Mali), Application de la convention pour la prévention et la
 ression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), Frontière
restre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), Activités
mées sur le territoire du Congo (République démocratique du Congo c. Ouganda),
plication de la convention internationale sur l’élimination de toutes les formes de dis-
mination raciale (Géorgie c. Fédération de Russie).
 2 Cf. Ministère tchadien de la justice, Rapport de la commission d’enquête natio-

 e — Les crimes et détournements de l’ex-président Habré et de ses complices, Paris,
Harmattan, 1993, p. 5-269.
 3 Cf. ibid., p. 38-43.



                                                                                     50

 alysait les violences systématiques du régime Habré dans les termes
 vants :
       « Le régime de Hissein Habré a été une véritable hécatombe pour
    le peuple tchadien ; des milliers de personnes ont trouvé la mort, des
    milliers d’autres ont souffert dans leur âme et dans leur corps et
    continuent d’en souffrir...
       Jamais dans l’histoire du Tchad il n’y a eu autant de morts. Jamais
    il n’y a eu autant de victimes innocentes. Au début de ses travaux, la
    Commission d’enquête pensait avoir affaire, au pire des cas, à des
    massacres, mais plus elle avançait dans ses investigations, plus l’éten-
    due du désastre s’agrandissait pour aboutir finalement au constat
    qu’il s’agissait plutôt d’une extermination… La machine à tuer ne
    faisait aucune différence entre hommes, femmes et enfants. » 65
 58. L’impunité règne depuis lors, près de vingt ans après, en dépit de
utes ces démarches en quête de justice qui ont été faites par la Commis-
 n tchadienne pour la vérité, par le comité des Nations Unies contre la
rture, par l’Union africaine, par le Conseil des droits de l’homme des
ations Unies, par le Haut Commissaire des Nations Unies aux droits de
 omme, et de l’initiative prise par le Sénégal lui-même de modifier son
ode pénal et son Code de procédure pénale. Pourtant, les survivants lut-
nt toujours pour obtenir justice. Nombre d’entre eux ont péri au cours
  leur quête. Ainsi, pour citer les propos tenus l’an dernier par l’un des
rvivants, « il a fallu lutter dix-huit ans pour traduire Hissène Habré
vant la justice, et le temps est compté. Sauf action rapide du Sénégal, il
   restera bientôt plus de victimes pour assister au procès. » 66 Voilà
core une illustration du décalage qui existe entre l’heure de la justice
 maine et celle des victimes.
 59. Le temps est intimement lié au droit, à son interprétation et à son
 plication dans toutes les situations et relations que celui-ci régit. Le fait
 ’un certain temps se soit écoulé depuis les faits rapportés n’enlève rien
 ’urgence ou à l’importance de la situation, me semble-t-il, loin s’en
ut : le temps ajoute à l’urgence, et les longs retards constituent une cir-
nstance aggravante. Plus l’impunité persiste, plus il devient urgent de
ndre la justice. Face à l’impunité, l’urgence ne s’atténue pas avec le
mps, au contraire.


        3. La détermination du risque de préjudice irréparable
60. Le droit à préserver au moyen de mesures conservatoires en l’ins-
nce est le droit à ce que justice soit rendue. Il se rattache aux obligations
ga omnes partes correspondantes qui sont énoncées dans la convention

 4 Ibid., p. 51-54.
 5 Op. cit. supra note 62, p. 68, et cf. p. 239.
 6 Haut Commissaire des Nations Unies pour les réfugiés (UNHCR) — Refworld,

 nited Nations Decision on Hissène Habré Flouted », www.unhcr.org/refworld/docid/
 58a6ac.html, 16 mai 2008, p. 1 [traduction du Greffe].
                                                                              51

 s Nations Unies contre la torture de 1984, comme celle qu’a l’Etat de
endre des mesures pour établir sa compétence (article 5) à l’égard des
 mes visés à l’article 4 de la convention, et celle qu’exprime le principe
 t dedere aut judicare (article 7). Les années d’impunité qui ont suivi la
 gue de crimes systématiques planifiés par l’Etat et — selon la Commis-
  n tchadienne pour la vérité — perpétrés par des agents de ce dernier au
 had de 1982 à 1990 me semblent imprimer à la situation la gravité et
 rgence qui justifient l’indication de mesures conservatoires. Le règne de
mpunité au fil des ans ne fait qu’aggraver la situation, et ne rend le
 soin de justice que plus criant.
 61. L’autre élément justifiant l’indication de mesures conservatoires est
alement présent dans la situation qui nous occupe. Le droit à ce que
  tice soit rendue est, en application de la convention des Nations Unies
 ntre la torture, un droit erga omnes partes qui fait pendant aux obli-
 tions susmentionnées. Tous les Etats parties à la convention sont titu-
 res de ce droit, y compris la Belgique et le Sénégal. Mais ce ne sont pas
   Etats, des entités abstraites, qui en sont les bénéficiaires ultimes ; ce
nt des êtres humains de chair et de sang, avec un corps et une âme, qui,
 mme tout un chacun, vieillissent et périssent. Négliger ce fait revient à
der au fantasme vattélien d’une société strictement interétatique qui
 partient depuis longtemps au passé.
 62. Chaque fois qu’une victime qui a survécu à la torture et attend jus-
 e s’éteint sans l’avoir obtenue, il y a (encore) préjudice irréparable.
  mpunité qui a régné jusqu’à ce jour crée en fait un contexte permanent
   préjudice irréparable. Attendre davantage en l’espèce, c’est risquer
ajouter à ce préjudice irréparable ou de l’aggraver. Les violations des
oits de la personne humaine qui ont initialement conduit à l’invocation,
   niveau interétatique, du droit à sauvegarder ici — le droit à ce que
  tice soit rendue — ne peuvent être négligées ou oubliées.
 63. En outre, la nature du droit à sauvegarder et les circonstances qui
 tourent celui-ci ont une réelle incidence sur la décision d’indiquer des
esures conservatoires. En ce qui concerne les obligations correspondant
ce droit à sauvegarder, le segment aut judicare de la formule résumant
 principe de la compétence universelle, aut dedere aut judicare, interdit
ut retard excessif dans l’accomplissement de la justice. Tarder ainsi à
ndre la justice, c’est causer un préjudice irréparable à ceux qui luttent
  vain pour l’obtenir ; en outre, cela va à l’encontre de l’objet et du but
   la convention des Nations Unies contre la torture et fait obstacle à
ur réalisation, au point d’emporter violation de celle-ci 67.
 64. Dans la présente affaire relative à des questions concernant l’obli-
 tion de poursuivre ou d’extrader, il ne fait selon moi aucun doute que
   deux éléments requis — l’urgence et l’existence d’un risque de préju-
  e irréparable — sont présents, et ce manifestement. L’heure n’est donc


 7 Cf., à cet effet, A. Boulesbaa, The United Nations Convention on Torture and the

ospects for Enforcement, La Haye, Nijhoff, 1999, p. 227.

                                                                                52

s aux raisonnements abstraits. L’absence d’urgence sur laquelle la
ajorité de la Cour a fait fond dans sa décision en l’instance reste à
montrer. Aussi me semble-t-il que, fidèle à sa mission, la Cour aurait
  indiquer des mesures conservatoires pour tâcher de faire en sorte que
 tice soit rendue promptement dans la présente affaire.


         VIII. LA NATURE JURIDIQUE, LE CONTENU ET LES EFFETS
                            DU DROIT À SAUVEGARDER


65. Au cours de la procédure sommaire tenue dans la présente affaire,
  Parties en litige, la Belgique et le Sénégal, ont eu l’occasion d’examiner
sez avant la nature et les effets juridiques du droit à sauvegarder, aussi
en pendant qu’après les audiences publiques qui ont eu lieu du 6 au
avril 2009 devant la Cour 68. Elles se sont plusieurs fois référées à leurs
opres obligations, en tant qu’Etats parties à la convention des
ations Unies contre la torture de 1984. La Cour elle-même a, dans la
ésente ordonnance, fondé sa compétence prima facie sur l’article 30 de
  te convention (par. 53-54 de l’ordonnance).
66. Si, dans la présente affaire, le droit à ce que justice soit rendue est
 ssé au premier plan, c’est parce qu’il a initialement été porté atteinte à
nterdiction absolue de la torture, une interdiction relevant du jus cogens,
   cours des années où le régime Habré était en place au Tchad (1982-
90). En fait, un régime international proscrivant la torture, les dispari-
 ns forcées et les exécutions sommaires ou extrajudiciaires s’est formé
ndant plus de vingt ans, sur la base de l’interdiction absolue (de jus
gens) frappant également ces crimes. Pour examiner cette question
 ns sa globalité, il me faudrait aller bien au-delà du propos que je forme
 ns la présente opinion dissidente, mais, en ce qui concerne l’interdic-
 n absolue de la torture en particulier, je ne manquerai pas de rappeler
 e la convention des Nations Unies contre la torture de 1984 va de
 ir avec les conventions interaméricaine de 1985 contre la torture et
ropéenne de 1987 pour la prévention de la torture et des peines

8 Par la suite, en réponse à la question que j’avais jugé opportun de leur poser à l’issue

l’audience publique du 8 avril 2009 — à savoir :
     « Afin de mieux cerner les droits qui doivent être préservés (aux termes de l’article 41
  du Statut), y a-t-il des droits qui correspondent aux obligations énoncées au para-
  graphe 1 de l’article 7, lu conjointement avec le paragraphe 2 de l’article 5, de la con-
  vention des Nations Unies contre la torture de 1984 et, si tel est le cas, quels sont leur
  nature juridique, leur contenu et leurs effets ? Quels sont les titulaires de ces droits
  — les Etats dont les nationaux sont concernés, ou tous les Etats parties à la conven-
  tion précitée ? A qui ces droits sont-ils opposables — seulement aux Etats concernés
  par une affaire concrète, ou à tout Etat partie à la convention ? » —,
Sénégal et la Belgique ont adressé à la Cour deux lettres chacun, exposant leurs vues en
 onse à cette question (lettre de la Belgique du 15 avril 2009, p. 1-6 ; lettre du Sénégal du
 avril 2009, p. 3 ; lettre de la Belgique du 20 avril 2009, p. 1 ; lettre du Sénégal du
 avril 2009, p. 1-3).

                                                                                         53

   traitements inhumains ou dégradants. En outre, aux travaux des
ganes internationaux chargés de veiller à la mise en œuvre de ces
ois conventions viennent s’ajouter ceux des mécanismes extraconven-
 nnels de l’Organisation des Nations Unies dans le même domaine.
 67. De plus, deux tribunaux internationaux modernes ont apporté une
 ntribution remarquable à la jurisprudence consacrée à l’interdic-
 n de jus cogens dont la torture fait l’objet : il s’agit du Tribunal
 nal international ad hoc pour l’ex-Yougoslavie (le TPIY) et de la
our interaméricaine des droits de l’homme (la CIDH). Ainsi, dans
 ffaire Le Procureur c. Furundzija (jugement du 10 décembre 1998
 -95-17/1-T), le TPIY a affirmé que l’interdiction absolue de la torture
vêtait le caractère d’une norme de jus cogens, commandant l’applica-
 n du principe de la compétence universelle (par. 137-139, 144, 156
  160). De son côté, la CIDH, dans les arrêts qu’elle a rendus dans
   affaires Cantoral Benavides c. Perú (18 août 2000, par. 95 et 102-
 3) et Maritza Urrutia c. Guatemala (27 novembre 2003, par. 89 et
 ), a confirmé l’interdiction absolue de la torture — appartenant
   domaine du jus cogens —, même dans les circonstances les plus
 ficiles 69. Cette position constitue aujourd’hui sa jurisprudence
 nstante.

 68. Quiconque enfreint des normes de jus cogens aura inéluctablement
 s comptes à rendre à la justice. S’il y a un droit à sauvegarder en
 spèce, c’est précisément parce qu’il y a eu des violations du jus cogens.
   besoin de justice n’en est que plus important. La convention des
ations Unies contre la torture de 1984 fait obligation aux Etats parties
établir leur compétence en matière de torture (article 5) et de pour-
  vre ou d’extrader les auteurs de cette infraction (article 7). Il s’agit là
obligations erga omnes partes qui ne lient pas uniquement les Parties en
 ge, mais incombent à tous les Etats parties à la convention, également
nus par l’obligation de garantie collective imposée par celle-ci. Récipro-
 ement, tous les Etats parties ont, sur la base de la convention, le droit
 rrespondant de s’assurer que les obligations en question sont bien
  pectées.
 69. La convention autorise les Etats parties à exercer ce droit erga
mnes partes — lequel est donc opposable à chacun d’entre eux. La per-
 ence de cette convention, ainsi que la nature et les effets du droit à
uvegarder et les obligations y énoncées, qui expriment le principe de la
 mpétence universelle (aut dedere aut judicare), ne ressortent pas des
otifs sur lesquels la majorité de la Cour a appuyé sa décision dans la
 ésente ordonnance. Ils méritaient selon moi de jouer un rôle bien plus

 9 Comme — entre autres exemples cités par la CIDH — dans un contexte de guerre, de

nace de guerre, de « lutte contre le terrorisme », d’état d’urgence, de conflit interne ou
 utres catastrophes nationales. Voir également, en ce sens, sa décision en l’affaire Her-
nos Gómez Paquiyauri c. Perú (8 juillet 2004, par. 111-112, cf. www.corteidh.or.cr/
cs/casos/articulos/seriec_110_ing.pdf).

                                                                                       54

and dans l’analyse des conditions justifiant l’indication de mesures
nservatoires.
70. Si tel avait été le cas, la Cour serait parvenue à une tout autre déci-
 n dans son ordonnance. Si elle avait fait jouer le droit international
utumier, elle se serait trouvée face à un droit correspondant à des obli-
tions erga omnes, dévoilant des perspectives plus vastes, sans s’arrêter
 x Etats parties à la convention des Nations Unies contre la torture. Je
entends pas m’arrêter sur cet aspect de la question dans la présente
 inion dissidente, si ce n’est pour appeler l’attention sur un point précis,
 i mérite d’être relevé ici puisqu’il n’est pas passé inaperçu lors de
udience publique que la Cour a tenue le 7 avril 2009 70 dans la présente
 aire.
71. La codification des obligations erga omnes de protection, décou-
nt des normes impératives du droit international, me semble avoir rai-
n du système érigé par le passé sur la base de l’autonomie de la volonté
  l’Etat, qu’il n’est désormais plus possible d’invoquer ou d’appliquer
ce à des normes de jus cogens. Ces dernières transcendent le droit des
 ités, pour s’étendre aujourd’hui au domaine de la responsabilité des
ats. Pareilles obligations transcendent elles-mêmes clairement le consen-
ment individuel des Etats, présageant l’avènement de l’ordre juridique
 ernational des temps modernes, fondé sur la primauté des valeurs
mmunes supérieures, dans le cadre de l’élaboration continue du droit
 ernational pour l’humanité.
72. Les obligations erga omnes ne peuvent être convenablement envi-
gées dans une perspective purement interétatique, qui ne refléterait plus
ssence de l’ordre juridique international moderne. Ces obligations font
 paraître non seulement une dimension horizontale, leur respect étant
  à la communauté internationale dans son ensemble (un point examiné
 atiété dans la doctrine), mais aussi une dimension verticale, me semble-
 , puisque ce sont non seulement les organes et agents de la puissance
 blique mais aussi les simples particuliers qui doivent s’y conformer,
 ns leurs relations avec leurs semblables (un point encore trop peu exa-
 né dans la doctrine jusqu’ici). Une bonne compréhension de la portée
  ces obligations et le respect qui leur est dû peuvent contribuer à libérer
 monde de la violence et de la répression, telles que celles qui, dans la
ésente affaire, ont fait des milliers de victimes au Tchad au cours des
 nées du régime Habré (1982-1990).
73. Il serait difficile de trouver meilleur exemple d’un mécanisme
application des obligations erga omnes de protection (du moins dans le
dre des relations entre Etats parties) que les méthodes de surveillance
nçues pour les traités relatifs aux droits de l’homme eux-mêmes, comme
 convention des Nations Unies contre la torture de 1984, aux fins de
xercice de la garantie collective des droits protégés. Dans la présente
 aire, le droit à sauvegarder est celui à ce que justice soit faite, qui cor-


0   Cf. CR 2009/10, p. 14-15.

                                                                          55

 pond à ces obligations erga omnes partes. Si elle avait indiqué les
esures conservatoires demandées, la Cour se serait posée en gardienne
 la garantie collective prévue dans la convention des Nations Unies
ntre la torture.


              IX. LES MESURES CONSERVATOIRES À INDIQUER

         1. Le facteur temps et l’impériosité de rendre justice
74. La fuite du temps et ses effets constituent probablement la plus
ande énigme ou le plus grand mystère de l’existence humaine, dérou-
nt tous ceux qui, au fil des siècles, s’y sont intéressés dans différents
 maines du savoir. Le domaine juridique ne fait pas exception : le pas-
ge du temps a, sans grande surprise, fait naître certaines questions qui
passent toujours la pensée juridique lorsqu’il s’agit de savoir comment
 erpréter et appliquer le droit. De mon point de vue, le temps doit être
rant de justice, et certainement pas suggérer son impossibilité (pour
use de manque allégué de ressources matérielles ou financières), ou
 poser l’inaction juridique, voire l’oubli (comme dans le cas de prescrip-
 n, dans d’autres contextes). La conscience juridique universelle a évo-
é de telle manière qu’elle ne souffre plus les obstacles, géographiques ou
mporels, à l’examen et à la répression des violations graves des droits
  l’homme et du droit international humanitaire.
75. L’exercice de la compétence universelle vise à surmonter les
 stacles d’ordre géographique du passé. Il reste, en outre, à combler
 décalage qui subsiste entre l’heure des victimes et celle de la justice
 maine, pour vaincre les obstacles d’ordre temporel. C’est la gravité
s violations des droits de l’homme, des crimes perpétrés, qui interdit
  laisser durer l’impunité des exacteurs, afin d’honorer la mémoire de
ux qui y ont laissé la vie et d’apporter réparation à ceux qui y
 t survécu ainsi qu’à leurs proches. A mes yeux, le châtiment n’importe
 s tant que la reconnaissance des souffrances humaines par la
 tice 71, et seule la réalisation de la justice peut permettre d’atté-
er les souffrances des victimes irrémédiablement marquées par la
rture.
76. A cette fin, le temps est nécessairement compté, comme celui de la
   humaine, et le fait de différer indéfiniment l’accomplissement de la
 tice constitue une circonstance aggravante. Il va sans dire que l’oubli
  peut être imposé puisque, dans le domaine du droit, ce serait faire
trave à la justice. L’examen et la répression des graves violations des
oits de l’homme permettent de transposer le passé dans le présent, afin
  rendre ce dernier supportable, une fois bien établie la responsabilité
s atrocités passées. Les survivants et leurs proches peuvent ainsi se

1Le droit à sauvegarder ici, le droit à la justice, est inextricablement lié à la réparation
n pécuniaire].

                                                                                        56

approprier leur avenir. L’impunité est inacceptable à notre époque ; la
émoire résiste à l’oubli forcé, rendant l’avenir possible.
77. Le décalage entre l’heure des victimes et celle de la justice humaine
 it être réduit. Sans la réalisation de la justice, sans le droit au Droit, nul
stème juridique ne peut exister, que ce soit au niveau national ou à
chelle internationale. Dans l’intervalle, tant que perdurera l’impunité
 ns la présente affaire relative à des Questions concernant l’obligation de
ursuivre ou d’extrader, le temps qui passe restera douloureux, bien plus
 e d’ordinaire, en particulier pour ceux qui pâtissent de l’absence de jus-
 e humaine. L’heure de cette dernière n’est pas celle des victimes.


         2. La nécessité d’indiquer des mesures conservatoires
                        dans la présente affaire
78. Compte tenu de ce qui précède, le refus de la majorité de la Cour
ndiquer des mesures conservatoires dans la présente affaire paraît fort
ntestable. Dans la présente ordonnance, la Cour a fondé sa compétence
 ma facie sur la convention des Nations Unies contre la torture (ar-
le 30) ; à mon sens, les conditions justifiant l’indication de mesures
nservatoires étaient réunies et, même si les arguments des Parties ne
vaient pas pleinement convaincue, la Cour n’avait pas à s’y limiter ou à
  tenir.
79. Dans sa propre jurisprudence, la Cour, invoquant le principe
on lequel jura novit curia, a précisé qu’elle n’était pas tenue de se bor-
r, dans son examen de l’affaire considérée, aux exposés ou éléments
i lui étaient formellement soumis par les parties — un avertissement
’elle a formulé, par exemple, dans sa décision en l’affaire de la Com-
tence en matière de pêcheries (République fédérale d’Allemagne
Islande) (fond, arrêt, C.I.J. Recueil 1974, p. 181, par. 17-18), et dans
 le des Activités militaires et paramilitaires au Nicaragua et contre
 ui-ci (Nicaragua c. Etats-Unis d’Amérique) (fond, arrêt, C.I.J. Recueil
86, p. 24-25, par. 29-30). En somme, la Cour est maîtresse de sa propre
mpétence, et elle a le pouvoir d’indiquer toute mesure conservatoire
uvant lui sembler nécessaire dans une affaire, quels que soient les
guments des parties, et même si aucun argument n’est avancé à cet
ard.
80. Le fait que la Cour ne soit pas tenue de se limiter aux arguments
s parties trouve également confirmation dans les paragraphes 1 et 2 de
rticle 75 de son Règlement 72, qui l’autorisent expressément à indiquer,

 2 Aux termes du paragraphe 1 de l’article 75 de son Règlement, en effet, « [l]a Cour

ut à tout moment décider d’examiner d’office si les circonstances de l’affaire exigent
 dication de mesures conservatoires que les parties ou l’une d’elles devraient prendre ou
 cuter », ce même article indiquant en son paragraphe 2 que, « [l]orsqu’une demande en
 ication de mesures conservatoires lui est présentée, la Cour peut indiquer des mesures
alement ou partiellement différentes de celles qui sont sollicitées, ou des mesures à
 ndre ou à exécuter par la partie même dont émane la demande ».

                                                                                      57

  sa propre initiative, les mesures conservatoires qu’elle juge nécessaires,
ême si ces dernières sont totalement ou partiellement différentes de
 les qui sont sollicitées. Si elle avait décidé d’indiquer des mesures
nservatoires dans la présente affaire, comme je le soutiens ici, la Cour
 rait créé un précédent remarquable dans cette longue quête de justice,
  point de vue de la théorie et de la pratique du droit international. Après
ut, c’est ici la première fois qu’elle est saisie d’une affaire sur le fonde-
  nt de la convention des Nations Unies contre la torture de 1984,
quelle constitue elle-même « le premier traité consacré aux droits de
 omme qui fasse du principe de la compétence universelle une obliga-
 n internationale à la charge de tous les Etats parties, sans condition
éalable si ce n’est la présence de l’auteur allégué des tortures » 73.
 81. La Cour a déjà fait usage à quelques occasions des prérogatives
 e lui confère l’article 75. Ainsi a-t-elle par exemple invoqué le para-
aphe 2 de l’article 75 dans les ordonnances en indication de mesures
nservatoires qu’elle a rendues dans les affaires suivantes : Application
  la convention pour la prévention et la répression du crime de génocide
 osnie-Herzégovine c. Yougoslavie) (mesures conservatoires, ordon-
 nce du 8 avril 1993, C.I.J. Recueil 1993, p. 22, par. 46), Frontière ter-
  tre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria)
 esures conservatoires, ordonnance du 15 mars 1996, C.I.J. Recueil
 96 (I), p. 24, par. 48), Activités armées sur le territoire du Congo
  épublique démocratique du Congo c. Ouganda) (mesures conserva-
 res, ordonnance du 1er juillet 2000, C.I.J. Recueil 2000, p. 128,
 r. 43) ; voir, plus récemment, Application de la convention inter-
 tionale sur l’élimination de toutes les formes de discrimination
ciale (Géorgie c. Fédération de Russie) (mesures conservatoires,
donnance du 15 octobre 2008, C.I.J. Recueil 2008, p. 397, par. 145).
 82. Il est à mon avis préoccupant que la Cour n’ait pas jugé nécessaire
agir ainsi dans la présente affaire, qui touche le droit à ce que justice
  t rendue. Après tout, rien ne l’empêchait de le faire ; au contraire, je
nse que les conditions requises — l’urgence et l’existence d’un risque
   préjudice irréparable — étaient et demeurent réunies dans la pré-
nte affaire (cf. supra), exigeant des mesures conservatoires de sa part.
   outre, il subsiste à ce stade — et sans préjuger l’affaire au fond —
rtaines incertitudes autour de la question dont la Cour est saisie,
  dépit de la modification apportée par le Sénégal en février 2007 à son
ode pénal et à son Code de procédure pénale.
 83. Je songe par exemple aux délais prolongés apparemment dus aux
  is importants qu’entraînerait la tenue du procès de M. H. Habré, aux-
 els s’ajoutent les mesures restant à prendre avant le procès, et l’incer-
ude quant au temps à attendre encore avant l’ouverture du procès (si
nt est que celui-ci ait jamais lieu). En dépit de tout cela, la majorité


3 M. Nowak, E. McArthur et al., The United Nations Convention against Torture — A

mmentary, Oxford University Press, 2008, p. 316.

                                                                              58

ayant pas cru bon d’indiquer des mesures conservatoires, la Cour en
   désormais réduite à espérer que les événements prendront un tour
ureux.
84. La situation est d’autant plus alarmante lorsque l’on considère la
 ture des obligations susmentionnées qui sont à la charge des Etats
 rties à la convention des Nations Unies contre la torture. Il y a huit ans,
 comité des Nations Unies contre la torture a, dans l’exercice de ses
nctions, décidé d’indiquer une mesure provisoire ou conservatoire dans
 ffaire S. Guengueng et autres, concernant le Sénégal, afin d’assurer la
eine application des dispositions pertinentes de la convention des Nations
nies contre la torture. Pourtant, malgré tout cela, la Cour a conclu que
  circonstances, telles qu’elles se présentaient actuellement à elle, n’étaient
 s de nature à exiger l’indication de mesures conservatoires.
85. A mon grand regret, avec cette décision, la Cour s’est privée d’une
casion précieuse de concourir au développement du droit international
oderne dans un domaine d’importance cruciale tel que celui qui concerne
principe de la compétence universelle, sur la base d’une convention des
ations Unies très importante consacrant une série d’obligations issues
  jus cogens, à savoir la convention contre la torture de 1984.

 86. Si la Cour avait adopté une position différente, elle aurait pu et
ême dû indiquer des mesures conservatoires obligeant les parties en
  ge, ex abundante cautela, à lui rendre compte à intervalles réguliers,
r la base de l’article 78 de son Règlement 74, des mesures éventuellement
  ses et des progrès finalement accomplis par elles pour faire en sorte
 e justice soit rendue dans la présente affaire (par exemple, en tenant le
ocès de M. H. Habré au Sénégal). Le mandat donné en 2006 par
Union africaine elle-même s’en serait également trouvé renforcé (cf.
pra). Des telles mesures conservatoires, assorties de l’obligation de faire
pport, se retrouvent déjà dans le cadre de certains précédents dans la
opre jurisprudence de la Cour.
 87. Qu’il me soit permis de rappeler que la Cour a rendu des ordon-
 nces en indication de mesures conservatoires contenant pareille obliga-
  n de faire rapport, et qu’elle est restée saisie de la question jusqu’au
ononcé de sa décision finale, dans les affaires suivantes : Compétence en
atière de pêcheries (République fédérale d’Allemagne c. Islande) (me-
res conservatoires, ordonnance du 17 août 1972, C.I.J. Recueil 1972,
 int 1 du dispositif, al. f)), Personnel diplomatique et consulaire des
 ats-Unis à Téhéran (Etats-Unis d’Amérique c. Iran) (mesures conser-
 toires, ordonnance du 15 décembre 1979, C.I.J. Recueil 1979, point 2
   dispositif), Différend frontalier (Burkina Faso/République du Mali)
 esures conservatoires, ordonnance du 10 janvier 1986, C.I.J. Recueil


 4Aux termes de l’article 78 de son Règlement, « [l]a Cour peut demander aux parties
 renseignements sur toutes questions relatives à la mise en œuvre de mesures conserva-
res indiquées par elle ».

                                                                                   59

 86, point 2 du dispositif), Convention de Vienne sur les relations consu-
 res (Paraguay c. Etats-Unis d’Amérique) (mesures conservatoires,
donnance du 9 avril 1998, C.I.J. Recueil 1998, point I du dispositif),
 Grand (Allemagne c. Etats-Unis d’Amérique) (mesures conservatoires,
donnance du 3 mars 1999, C.I.J. Recueil 1999 (I), point I du dispositif,
  a)), Avena et autres ressortissants mexicains (Mexique c. Etats-Unis
Amérique) (mesures conservatoires, ordonnance du 5 février 2003,
 I.J. Recueil 2003, point I du dispositif, al. b)), Application de la
nvention internationale sur l’élimination de toutes les formes de discri-
 nation raciale (Géorgie c. Fédération de Russie) (mesures conserva-
 res, ordonnance du 15 octobre 2008, C.I.J. Recueil 2008, point D du
  positif) 75.
 88. La Cour aurait dû selon moi rester saisie de la question qui est en
u. Elle n’aurait pas dû renoncer à exercer sa compétence dans le
 maine des mesures conservatoires en s’en remettant aux intentions que
  Parties ont pu sembler afficher, jouant ainsi un rôle plus semblable à
 ui d’un médiateur, si ce n’est d’un spectateur dans l’expectative. Si elle
ait restée saisie de la question, la Cour se serait posée en garante du
  pect, en l’espèce, des obligations conventionnelles incombant aux Etats
 rties à la convention des Nations Unies contre la torture, conformé-
ent au principe aut dedere aut judicare.
 89. Le principe invoqué ici est celui de la compétence universelle,
ndé sur une convention des Nations Unies qui reconnaît l’interdiction
 solue de la torture, d’où l’entrée en jeu du jus cogens, une construction
 nceptuelle propre au nouveau jus gentium des temps modernes.
   mes yeux, les obligations énoncées dans la convention des
ations Unies contre la torture ne constituent pas de simples obligations
  conduite ou de comportement : ce sont de véritables obligations de
  ultat.
 90. Pour ce qui concerne les mesures conservatoires, si la Cour avait
cidé de rester saisie de la question en litige, en demandant aux Parties de
  fournir des renseignements supplémentaires et de lui rendre compte à
 ervalles réguliers des mesures prises pour faire en sorte que justice soit
fin rendue en l’espèce, elle aurait, ce faisant, apporté sa propre contri-
 tion non seulement au règlement de la question portée devant elle à ce
 de, mais aussi à l’accomplissement de la justice, en exerçant à profit les
nctions qui sont les siennes dans le domaine des mesures conservatoires.
 91. C’est ainsi qu’il aurait fallu procéder, me semble-t-il, en rendant
 e décision qui aurait pu constituer un précédent important, sinon his-
rique, dans le domaine des mesures conservatoires. Toutefois, la Cour
  ayant décidé autrement et n’ayant pas indiqué de telles mesures, il est
 venu quelque peu difficile aujourd’hui de se défaire de l’impression que

 5Cf. également l’ordonnance de la Cour en l’affaire relative à l’Application de la
 vention pour la prévention et la répression du crime de génocide (Bosnie-Herzégovine
Yougoslavie) (mesures conservatoires, ordonnance du 8 avril 1993, C.I.J. Recueil 1993,
7-8, par. 3).

                                                                                   60

compétence universelle, prisonnière du passé, peine à s’inscrire dans le
ésent et a un avenir incertain.


X. LES ENSEIGNEMENTS À TIRER DE LA PRÉSENTE AFFAIRE À CE STADE :
    DES MESURES CONSERVATOIRES POUR QUE JUSTICE SOIT RENDUE


92. Au moyen de ses mesures conservatoires, la Cour peut véritable-
ent contribuer non seulement à préserver le droit à ce que justice soit
ndue dans une affaire donnée, mais aussi à développer le droit des gens
 -même, le nouveau jus gentium des temps modernes. Tout dépendra de
 manière dont les mesures conservatoires seront envisagées. Je consi-
re pour ma part que, en préservant les droits dévolus non seulement
 x Etats mais aussi aux êtres humains, ces mesures peuvent également
ncourir au développement du droit des gens.
93. Il ne s’agit pas là d’une conception nouvelle : cette vision des choses,
 ativement inexplorée à l’heure actuelle 76, s’était déjà esquissée à l’échelle
 ernationale dans le cadre d’un courant de pensée juridique en la
atière qui ne peut être oublié aujourd’hui, et qui devrait même désor-
ais être repris et développé plus avant. Dès 1931, par exemple, Paul
uggenheim fit observer non sans perspicacité que les mesures conserva-
 res étaient vouées à contribuer au développement du droit inter-
 tional : après tout, elles contribuent bien à « rendre justice » et à la
éalisation future d’une situation juridique déterminée » 77.
94. Dix ans auparavant, tout au long des travaux du comité consulta-
 de juristes chargé de rédiger (en juin et juillet 1920) le Statut de la Cour
  La Haye (la Cour permanente et la Cour actuelle), Raul Fernandes
ait voulu renforcer les mesures conservatoires en proposant des me-
res d’exécution (sanctions) par la Cour permanente de Justice inter-
 tionale 78. Peu après, il avait affirmé son attachement à ce que
 tice soit rendue au niveau international compte tenu, en particulier, du
 ncipe de l’égalité juridique des Etats 79. Les mesures conservatoires,
ec leur dimension préventive, peuvent bel et bien contribuer au déve-
ppement du droit international.
95. Aux fins des mesures conservatoireerga omnes partes correspon-
 ntes qui sont énoncées dans la convention s qui nous occupent dans la
ésente affaire, le droit à préserver est, en dernière analyse, le droit à ce

6 Lorsqu’il est question de nouveauté, une mise en garde formulée en des temps immé-
riaux doit être gardée à l’esprit, à savoir que ce qui paraît nouveau ne l’est fort proba-
ment pas, ayant déjà été envisagé ou exprimé plus tôt ; Ecclésiaste, cf. chap. I-10.
7 P. Guggenheim, Les mesures provisoires de procédure internationale et leur influence

 le développement du droit des gens, op. cit. supra note 4, p. 14-15 et 62.
8 Cf. Cour permanente de Justice internationale, Procès-verbaux des séances du comité

sultatif de juristes (16 juin-24 juillet 1920) avec annexes, La Haye, Van Langenhuysen
., 1920, p. 588 (intervention de R. Fernandes, 20 juillet 1920).
9 R. Fernandes, Le principe de l’égalité juridique des Etats dans l’activité internatio-

e de l’après-guerre, Genève, Impr. A. Kundig, 1921, p. 18-22 et 33.

                                                                                      61

e justice soit rendue, à s’assurer que justice soit faite (un droit des
ats — devant la Cour — qui est né de la violation des droits fonda-
entaux des êtres humains concernés, initialement victimes d’actes de
rture). Il y a selon moi en l’espèce un risque de préjudice irréparable
ersistant) sous la forme d’une action insuffisante ou de nouveaux
lais 80. Pour reprendre une ancienne mise en garde formulée sous forme
  maxime, une justice tardive est un déni de justice.
96. On peut selon moi affirmer avec force que le déni d’accès à la jus-
e est catégoriquement interdit : sans ce droit, nul système juridique ne
ut tout simplement exister, que ce soit à l’échelle internationale ou sur
plan national. En outre, des violations graves des droits de l’homme et
  droit international humanitaire, telles que la torture, ne portent pas
 iquement préjudice aux victimes directes et indirectes, puisqu’elles tou-
ent directement leur milieu social dans son ensemble. Dans ce contexte,
droit à ce que justice soit rendue semble inéluctablement revêtir la plus
 ute importance. La perpétuation de l’impunité ronge le milieu social
ut entier. Il est urgent, c’est-à-dire impérieux, de sauvegarder le droit à
 que justice soit faite, au moyen de mesures conservatoires.


                         XI. OBSERVATIONS FINALES

97. J’en viens ainsi aux observations que j’ai à formuler pour conclure
 présente opinion dissidente. Le fait que le caractère contraignant des
esures conservatoires soit aujourd’hui incontestable, grâce à la propre
   interpretata de la Cour (cf. par. 9-11 supra), ne signifie pas que nous
yons arrivés au faîte de l’évolution de la jurisprudence de la Cour en la
atière. Bien au contraire, je ne puis m’empêcher de penser que nous
assistons là qu’aux débuts de cette évolution jurisprudentielle. La Cour
  s’est pas encore prononcée sur l’autonomie d’une ordonnance en indi-
tion de mesures conservatoires, ni sur les conséquences juridiques d’un
anquement à celles-ci. Elle ne s’est pas encore prononcée non plus sur
   questions de responsabilité des Etats dans ce contexte très spéci-
 ue — en dehors de sa décision au fond dans les affaires considérées. Il
 te donc encore beaucoup de chemin à parcourir.
98. Il a déjà été indiqué 81 que, dans la présente affaire, c’est la viola-
 n de l’interdiction impérative de la torture qui a conduit ici à l’invoca-
 n, dans le cadre d’un différend entre Etats, du droit à ce que justice
 t faite, sur la base des dispositions pertinentes de la convention des
ations Unies contre la torture de 1984 (article 7, par. 1, et article 5,
 r. 2). La nature du droit à sauvegarder, un droit erga omnes partes, a

0 Qu’il me soit permis de rappeler que, au niveau du droit interne, dans la procédure
 dique, le periculum in mora, couplé à des délais prolongés et excessifs dans
 complissement de la justice, est apparu comme une notion déterminante dans l’indica-
n de mesures préventives ou provisoires.
1 Par. 40 et cf. par. 17 et 21-25 supra.



                                                                                  62

 e réelle incidence sur une décision d’indiquer des mesures conserva-
 res. Pareilles mesures avaient effectivement leur place en l’espèce, puis-
 e les conditions justifiant leur indication étaient réunies ici. L’urgence
 mpériosité) exige de telles mesures afin de parer au risque d’aggrava-
 n du préjudice irréparable pour cause de lenteur excessive de la justice.
99. Dans la présente ordonnance (par. 47-48), la Cour a cru déceler
xistence, prima facie, d’un différend persistant entre les Parties quant à
nterprétation et à l’application des dispositions pertinentes de la conven-
 n des Nations Unies contre la torture. De mon point de vue, les Etats
 rties à cette convention ont souscrit l’obligation d’exercer la compé-
nce universelle (article 7) dans le cas de la torture, et de concourir ainsi
   développement progressif d’un droit international véritablement
 iversel. Aussi faut-il dépasser les formes traditionnelles de juridic-
 n — fondées sur la territorialité, la personnalité active et passive
ationalité) ou la protection — face à des violations graves des droits de
 omme et du droit international humanitaire, ce qui permettrait de tra-
 ire en actes les valeurs juridiques supérieures partagées et défendues
 r la communauté internationale dans son ensemble, tout en répondant
  particulier au souci légitime de celle-ci de vaincre l’impunité au niveau
 tional.
100. La Cour a, jusqu’ici, confirmé succinctement et à juste titre, dans
  autre contexte, que l’interdiction du génocide relève du domaine du
  cogens 82. Nous sommes ici dans le domaine du droit matériel ou des
gles de fond, par opposition à la notion, distincte quoique liée, d’obli-
tions erga omnes, propre au droit procédural (cf. par. 68-73 supra).
en que la Cour se soit surtout penchée sur ces dernières 83 — et qu’elle
 ive toujours tirer les conséquences de leur existence et de leur viola-
 n —, il lui reste encore fort à faire en ce qui concerne les impératifs


2 Affaire des Activités armées sur le territoire du Congo (nouvelle requête : 2002)

épublique démocratique du Congo c. Rwanda), compétence et recevabilité, arrêt, C.I.J.
cueil 2006, p. 31-32, par. 64, et p. 35, par. 78 ; voir également l’affaire relative à
pplication de la convention pour la prévention et la répression du crime de génocide
osnie-Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 110-111,
 . 161.
3 Depuis son célèbre obiter dictum en l’affaire de la Barcelona Traction, Light and

wer Company, Limited (Belgique c. Espagne), deuxième phase, arrêt, C.I.J. Recueil
 0, p. 32, par. 33-34, puis dans les affaires suivantes : Timor oriental (Portugal c. Aus-
 ie), arrêt, C.I.J. Recueil 1995, p. 102, par. 29 ; Application de la convention pour la
vention et la répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
 eptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 615-616, par. 31 ;
 ivités armées sur le territoire du Congo (nouvelle requête : 2002) (République démo-
tique du Congo c. Rwanda), compétence et recevabilité, arrêt, C.I.J. Recueil 2006,
29, par. 54, et p. 51-52, par. 125 ; Application de la convention pour la prévention et
 répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro),
êt, C.I.J. Recueil 2007 (I), p. 104, par. 147, p. 110-111, par. 161, et p. 120,
 . 185. Cf. également Conséquences juridiques de l’édification d’un mur dans
erritoire palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 199, par. 155-
 .

                                                                                      63

ctés par le jus cogens si, comme je l’espère, elle décide de se mettre à
connaître le développement progressif de son contenu matériel.
 101. La présente affaire me semble revêtir beaucoup d’importance,
ême à ce stade, puisque le droit à sauvegarder — le droit à ce que justice
  t rendue — est inéluctablement lié à la primauté du droit d’une
anière générale, tant au niveau national qu’à l’échelle internationale. Il
 porte de relever que, grâce à l’éveil d’une conscience juridique univer-
 le, la question est à présent examinée aux deux niveaux et s’est vu
 corder une attention croissante, ces trois dernières années, à l’ordre du
ur de l’Assemblée générale des Nations Unies. Celle-ci a en effet réaf-
 mé « la nécessité de voir l’état de droit universellement respecté et ins-
uré aux niveaux national et international », ainsi que son « engage-
ent ... en faveur d’un ordre international fondé sur l’état de droit et le
 oit international » 84.
 102. Pour sa part, l’ancienne Commission des droits de l’homme de
Organisation des Nations Unies avait souligné plus tôt, dans sa résolu-
 n 2000/43, que « toutes les allégations faisant état d’actes de torture ou
  peines ou traitements cruels, inhumains ou dégradants d[evai]ent être
 aminées sans délai et en toute impartialité par l’autorité nationale com-
 tente », et que « ceux qui encourag[ai]ent, ordonn[ai]ent, tol[é]r[ai]ent
   commett[ai]ent de tels actes dev[ai]ent être tenus pour responsables et
vèrement punis » (par. 6). La Commission avait ensuite plaidé pour la
adaptation des victimes (par. 6), après avoir aussi exhorté « les Etats [à]
 roger les lois qui assur[ai]ent, en fait, l’impunité aux responsables de
olations graves des droits de l’homme telles que les actes de torture et
   poursuivre les auteurs de ces violations, conférant ainsi à l’Etat de
 oit une base solide » (par. 2).
 103. Le dilemme central en la matière, qui se pose aujourd’hui non
ulement aux Etats, mais aussi aux juristes, me semble très clair : ils
 uvent soit continuer à s’en remettre aux formes traditionnelles de juri-
ction pénale (cf. par. 99 supra), nonobstant la gravité des infractions
 mmises, soit reconnaître qu’il s’agit là de crimes qui bouleversent
 ectivement la conscience de l’humanité, commandant dès lors le
cours à la compétence universelle. Soit ils continuent de raisonner
 ns la logique d’un ordre juridique international fragmenté en entités
 uveraines, soit ils décident de tendre davantage vers l’idéal de la civitas
axima gentium.
 104. Suivant cet idéal, le bon usage de la raison prime le consentement
   volonté) ; c’est la recta ratio qui guide la volonté des Etats, et qui
 gendre le nécessaire, et non volontaire, droit des gens 85, unissant tous
   peuples, liés en conscience, au sein de la civitas maxima, la commu-
 uté juridique de l’humanité tout entière. Héritage des stoïciens de la

 4 Résolution 63/128 de l’Assemblée générale (11 décembre 2008), intitulée « L’Etat de
 it aux niveaux national et international », quatrième alinéa du préambule.
 5 Christian Wolff, Jus Gentium Methodo Scientifica Pertractatum (1764 — Série The
 ssics of International Law, J. Brown Scott, dir. publ.), Prolegomena, p. 2, par. 4.

                                                                                   64

  èce antique, cet idéal, qui a notamment séduit Christian Wolff au
VIIIe siècle, a survécu jusqu’à ce jour en se rappelant de temps à autre
 x mémoires 86. Il exclut tout ce qui bouleverse la conscience juridique
 iverselle. Selon le concept de la civitas maxima gentium, les nations
 ivent s’entraider pour réprimer les crimes graves (où que ceux-ci puis-
nt être commis) et promouvoir l’intérêt commun (commune bonum pro-
overe) 87, comme de raison 88.
105. Si les Etats et les juristes adhèrent à ce point de vue, comme je
spère sincèrement, le principe de la compétence universelle doit être
fendu et appliqué universellement, aux quatre coins du monde, sans
  tinction 89. Dans la présente affaire, une occasion rare s’offre
 jourd’hui au Sénégal : en traduisant promptement M. H. Habré en jus-
 e, celui-ci peut donner un exemple au monde, satisfaisant au mandat
 e l’Union africaine lui a confié en 2006, en parfait accord avec la
 ture juridique, la teneur et les effets du droit à sauvegarder en l’espèce,
 avec les obligations erga omnes partes correspondantes qui sont ins-
 tes dans la convention des Nations Unies contre la torture (article 7,
 r. 1, et article 5, par. 20). J’ose espérer que les Etats et la profession
  idique s’engageront dans la bonne voie, afin de développer le droit
 ernational contemporain comme un véritable droit des gens, le nou-
au jus gentium des temps modernes, émanation ultime de la conscience
 maine.

                        (Signé) Antônio Augusto CANÇADO TRINDADE.




6 Cf., par exemple, l’ouvrage de W. Schiffer datant d’il y a plus d’un demi-siècle, The

gal Community of Mankind, NY, Columbia University Press, 1954, p. 63-78.
7 C. Wolff, op. cit. supra note 85, p. 5, par. 12-13.
8 Ibid., p. 7, par. 21.
9 Comme Christian Wolff le confirma aussi en 1764, toutes les personnes étant égales

  nature, toutes les nations le sont également (gentes etiam omnes natura inter se
 uales sunt) ; cf. ibid., p. 6, par. 16.

                                                                                    65

